           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 1 of 56 Page ID #:440



                     1    JOSEPH W. COTCHETT (SBN 36324)
                          jcotchett@cpmlegal.com
                     2
                          NANCI E. NISHIMURA (SBN 152621)
                     3    nnishimura@cpmlegal.com
                          JAMES DALLAL (SBN 277826)
                     4    jdallal@cpmlegal.com
                          COTCHETT, PITRE & McCARTHY, LLP
                     5    840 Malcolm Road
                     6    Burlingame, California 94010
                          Telephone: (650) 697-6000
                     7    Facsimile: (650) 697-0577
                     8    KELLY W. WEIL (SBN 291398)                 P. TERRY ANDERLINI (SBN 44783)
                          kweil@cpmlegal.com                         tanderlini@amlawoffice.com
                     9    COTCHETT, PITRE & McCARTHY, LLP
                          2716 Ocean Park Boulevard, Suite 3088      ANDERLINI & McSWEENEY LLP
                    10    Santa Monica, CA 90405                     66 Bovet Road, Suite 285
                          Telephone: (310) 392-2008                  San Mateo, California 94402
                    11
                          Facsimile: (310) 392-0111                  Telephone: (650) 242-4884
                    12                                               Facsimile: (650) 212-0001
                    13   Attorneys for Plaintiff
                    14
                                                   UNITED STATES DISTRICT COURT
                    15
                                                   CENTRAL DISTRICT OF CALIFONIA
                    16
                          TOYLING MAA, individually and as           CASE NO:   2:20-CV-06341-DSF-SK
                    17    personal representative of the ESTATE OF
                    18    WILSON MAA; and the ESTATE OF              FIRST AMENDED COMPLAINT
                          WILSON MAA,                                for:
                    19
                                 Plaintiff,                            1. NEGLIGENCE – PERSONAL
                    20
                                                                          INJURIES
                    21            v.
                                                                       2. NEGLIGENCE –
                    22    CARNIVAL CORPORATION, a Panama                  WRONGFUL DEATH UNDER
                    23    corporation; CARNIVAL PLC, an England           THE DEATH ON THE HIGH
                          and Wales Corporation; and PRINCESS             SEAS ACT
                    24    CRUISE LINES, LTD., a Bermuda
                          Corporation,
                    25
                                                                     DEMAND FOR JURY TRIAL
                    26            Defendants.

                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; CASE NO: 2:20-CV-06341-DSF-SK
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 2 of 56 Page ID #:441



                     1                                                        TABLE CONTENTS
                                                                                                                                                      PAGE NO.
                     2   I.       INTRODUCTION ................................................................................................................. 1

                     3   II.      THE PARTIES ...................................................................................................................... 6

                     4             PLAINTIFFS ......................................................................................................................... 6

                     5             DEFENDANTS ..................................................................................................................... 7

                     6             ALTER EGO, AGENCY & JOINT VENTURE .................................................................... 9

                     7   III.     JURISDICTION & VENUE............................................................................................... 15

                     8   IV.      FACTUAL ALLEGATIONS ............................................................................................. 16

                     9             THE CRUISE SHIP INDUSTRY TAKES IN MASSIVE PROFITS
                                   BY SELLING LUXURY TRAVEL TO AMERICANS ...................................................... 16
                    10
                                   DEFENDANTS KNEW COVID-19 WAS HIGHLY CONTAGIOUS
                    11             AND DEADLY BEFORE INVITING PLAINTIFFS TO BOARD THE
                                   CORAL PRINCESS .............................................................................................................. 18
                    12
                                   DESPITE KNOWING THEIR CRUISE SHIPS WERE ARMED WITH
                    13             A CONTAGIOUS AND DEADLY VIRUS, DEFENDANTS INVITED
                                   PLAINTIFFS TO BOARD THE SHIP AND FAILED TO TAKE ANY
                    14             SAFETY PRECAUTIONS OR WARN PASSENGERS ..................................................... 29

                    15             DEFENDANTS MAKE THE LION’S SHARE OF THEIR PROFITS
                                   FROM ON-BOARD PASSENGER PURCHASES – NOT TICKET SALES ..................... 30
                    16
                                   DEFENDANTS DID NOT WARN OR ADVISE PASSENGERS OF
                    17             THE VIRUS BEING ON-BOARD THE CORAL PRINCESS UNTIL
                                   THREE WEEKS AFTER BOARDING ............................................................................... 32
                    18
                                   DEFENDANTS UNLOAD PASSENGERS TO DIE ONLAND ........................................ 39
                    19
                                   CARNIVAL IS NOW UNDER CONGRESSIONAL INVESTIGATION
                    20             FOR THEIR KNOWLEDGE OF INFECTIONS ................................................................. 45

                    21   V.       NOTICE ............................................................................................................................... 47

                    22   VI.      CLAIMS ............................................................................................................................... 47

                    23        FIRST CLAIM47
                              NEGLIGENCE – PERSONAL INJURIES47
                    24        (ON BEHALF OF MRS. MAA AGAINST EACH DEFENDANT) ........................................................... 47

                    25        SECOND CLAIM53
                              NEGLIGENCE – WRONGFUL DEATH53
                    26        UNDER THE DEATH ON THE HIGH SEAS ACT53
                              (ON BEHALF OF THE ESTATE OF WILSON MAA AGAINST EACH DEFENDANT) .............................. 53
                    27
                         VII. PRAYER FOR RELIEF AND DEMAND FOR JURY ................................................... 54
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                                                                                   i
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 3 of 56 Page ID #:442



                     1         PLAINTIFF TOYLING MAA (“MRS. MAA”), individually, as surviving
                     2   spouse of WILSON MAA (“MR. MAA”), deceased, and as personal representative of
                     3   the ESTATE OF WILSON MAA (collectively hereinafter “PLAINTIFFS”), bring this
                     4   action for personal injuries and wrongful death against DEFENDANTS PRINCESS
                     5   CRUISE      LINES,    LTD.     (“PRINCESS”),      CARNIVAL        CORPORATION
                     6   (“CARNIVAL CORP.”), and CARNIVAL PLC (“CARNIVAL PLC”; together with
                     7   CARNIVAL CORP., “CARNIVAL”; and collectively with PRINCESS and
                     8   CARNIVAL CORP. hereinafter “DEFENDANTS”).
                     9   I.    INTRODUCTION
                    10         1.    When MR. and MRS. MAA boarded the Coral Princess cruise ship in
                    11   San Antonio, Chile on March 5, 2020, neither of them had any knowledge, notice,
                    12   and/or warning that they were boarding a cruise ship armed with a super virus known
                    13   to be highly contagious, kill at-risk populations quickly, and have no cure—SARS-
                    14   CoV-2, the novel coronavirus that causes COVID-19.
                    15         2.    While PRINCESS and CARNIVAL maintain their United States’
                    16   headquarters in California and Florida, respectively, the officers, directors, and/or
                    17   managing agents of DEFENDANTS, and/or each of them, ignored the “state of
                    18   emergency” declarations related to COVID-19 made by the Governors of both states
                    19   as of March 4, 2020, and instead made the negligent, wrongful, unlawful, and/or
                    20   reckless decision to continue cruise ship operations without implementing any safety
                    21   protocols and/or preventative measures, despite knowledge of the catastrophic risk to
                    22   human life that COVID-19 posed and despite knowledge of the specific and acute
                    23   threat the cruise ship industry presented related to COVID-19.
                    24         3.    Due to that negligent, wrongful, unlawful, and/or reckless decision of the
                    25   officers, directors, and/or managing agents of DEFENDANTS, and/or each of them,
                    26   MR. and MRS. MAA boarded the Coral Princess cruise ship in San Antonio, Chile
                    27   on March 5, 2020.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       1
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 4 of 56 Page ID #:443



                     1         4.    The officers, directors, and/or managing agents of DEFENDANTS,
                     2   and/or each of them, knew of the specific and acute threat the cruise ship industry
                     3   presented related to COVID-19 as of March 4, 2020.
                     4         5.    There had been two prior and/or on-going outbreaks aboard
                     5   DEFENDANTS’ other cruise ships: the Diamond Princess and the Grand Princess.
                     6         6.    The Diamond Princess, had been under quarantine at Yokohama’s port
                     7   near Tokyo since February 3, and as of February 20, 2020, world news was reporting
                     8   that two passengers on that cruise ship had died from COVID-19. “Both of the
                     9   passengers died about a week after tests confirmed they were infected with the
                    10   respiratory virus.” And further, “[a] total of 634 people from the Diamond Princess
                    11   have tested positive for COVID-19, the Japanese agency said. More than half that
                    12   number are identified as "asymptomatic pathogen carriers," meaning that while
                    13   they don't show signs of the illness, they can still transmit the disease to others or
                    14   become sick themselves.”1 An NPR article reporting on the tragedy also stated:
                    15   “When passengers test positive for the novel coronavirus, they're taken off the
                    16   Diamond Princess and sent to local hospitals. Those diagnoses also reset the 14-day
                    17   quarantine period for their traveling partners and close contacts.” 2
                    18         7.    The Grand Princess boarded new passengers on February 21, 2020, and
                    19   set off from San Francisco for Hawaii. A passenger who disembarked the Grand
                    20   Princess on February 21, 2020, but who had traveled with approximately 62
                    21   passengers and 1,000 crew members for over a week before, had COVID-19 and had
                    22   been experiencing severe respiratory symptoms for his last seven days of the cruise.3
                    23   Despite being aware of the passengers symptoms, DEFENDANTS, and/or each of
                    24
                         1
                           https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
                    25
                         princess-diamond-cruise-ship-passengers-die-after-contracting-covi (last accessed
                    26   June 5, 2020).
                         2
                           Id.
                    27   3
                           “Cruise Ship, Floating Symbol of America’s Fear of Coronavirus, Docks in
                    28   Oakland,” The New York Times, March 9, 2020, updated March 12, 2020. (last
       ♼                 accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       2
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 5 of 56 Page ID #:444



                     1   them, boarded new passengers onto the Grand Princess, and on March 4, 2020, Dr.
                     2   Grant Tarling—who is the Chief Medical Officer and hailed by both DEFENDANTS
                     3   as a world-renowned medical expert in the virulent nature of infectious diseases—
                     4   issued a statement to all passengers indicating knowledge of a Coronavirus outbreak
                     5   aboard.
                     6         8.    Approximately two weeks before the Coral Princess’s scheduled
                     7   departure on March 5, 2020, DEFENDANTS notified passengers with South Korean
                     8   passports that they would not be allowed on the cruise, due to coronavirus-related
                     9   travel restrictions imposed by the South Korean government.
                    10         9.    As of March 2, 2020, Vice President Michael Pence had also called a
                    11   meeting with the heads of the cruise ship industry to discuss the specific and acute
                    12   threat the cruise ship industry presented related to COVID-19. 4 After that meeting,
                    13   Vice President Pence reported:
                    14               “We made it very clear that we needed cruise lines to be safer; to
                    15               establish and to embrace new protocols; screening onboard,
                                     screening off; new medical protocols; shipboard processes for
                    16               evacuating people that may contract coronavirus or a serious
                    17               illness,” Pence said at a news briefing on Monday.5
                    18         10.   Yet CARNIVAL acting through its alter ego PRINCESS, and/or each of
                    19   them, negligently, wrongfully, unlawfully, and/or with a willful and/or conscious
                    20   disregard for the safety of their passengers, invited and boarded MR. and MRS. MAA
                    21   onto the deadly cruise ship armed with COVID-19 without providing any notice,
                    22   warning, or precautionary medical apparatuses, such as masks, and without imposing
                    23   any safety precautions, such as social distancing, and/or imposing quarantine on prior
                    24   exposed passengers and/or crew. CARNIVAL acting through its alter ego PRINCESS,
                    25

                    26   4
                           https://www.reuters.com/article/us-health-coronavirus-airlines-whitehous/white-
                         house-set-to-meet-with-senior-airline-cruise-industry-officials-idUSKBN20P2FC
                    27
                         (last accessed June 5, 2020).
                    28   5
                           https://www.cnbc.com/2020/03/12/carnivals-princess-cruises-to-pause-global-ship-
       ♼                 operations-for-60-days-over-coronavirus.html (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       3
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 6 of 56 Page ID #:445



                     1   and/or each of them, also negligently, wrongfully, unlawfully, and/or with a willful
                     2   and/or conscious disregard for the safety of its passengers, failed to disinfect,
                     3   decontaminate, and/or sanitize the exposed surfaces of the cruise ship prior to
                     4   boarding MR. and MRS. MAA and failed to administer any coronavirus tests to any
                     5   prior passengers and/or crew, leaving all new passengers, including MR. and MRS.
                     6   MAA, completely, unknowingly, and inescapably exposed to the deadly virus.
                     7         11.    The officers, directors, and/or managing agents of DEFENDANTS,
                     8   and/or each of them, also knew of the catastrophic risk COVID-19 posed to human
                     9   life as of March 4, 2020. As of that date, COVID-19 had killed over 3,000 people and
                    10   there were over 98,000 cases reported worldwide.” 6 The CDC had also reported in
                    11   February 2020, “[i]t found that the novel coronavirus is more contagious than the
                    12   related viruses which cause SARS and MERS. While the resulting disease, Covid-
                    13   19, is not as fatal on a case-by-case basis, its greater spread has already led to
                    14   more deaths than its related coronaviruses.” 7 “Because the Covid-19 virus has
                    15   infected far more people than the viruses that caused SARS and MERS, the
                    16   number of people who have died from it so far has already overtaken both
                    17   viruses.”8
                    18         12.    Despite the aforementioned knowledge, the officers, directors, and/or
                    19   managing agents of DEFENDANTS, and/or each of them, made the negligent,
                    20   wrongful, unlawful, and/or reckless decision to continue cruise ship operations
                    21   without implementing any safety protocols and/or preventative measures to combat
                    22   the foreseeable, specific, and/or acute and catastrophic threat posed to their
                    23   passengers, including but not limited to, (a) screening and refusing to board
                    24   passengers and crewmembers with recent contact with countries experiencing
                    25

                    26   6
                           https://www.worldometers.info/coronavirus/worldwide-graphs (last accessed June
                         5, 2020).
                    27   7
                           https://www.cnn.com/2020/02/19/health/coronavirus-china-sars-mers-intl-
                    28   hnk/index.html (last accessed June 5, 2020).
       ♼                 8
                           Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      4
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 7 of 56 Page ID #:446



                     1   outbreak of COVID-19; (b) providing precautionary medical apparatuses, such as
                     2   masks, gloves and/or hand sanitizer; (c) imposing safety precautions on-board, such
                     3   as social distancing; (d) disinfecting, decontaminating, and/or sanitizing the exposed
                     4   surfaces of the cruise ship prior to boarding passengers; and/or (e) changing how they
                     5   off-board and on-board passengers to the ship, instead of using practices where
                     6   passengers off-boarding the ship come in close contact with passengers on-boarding
                     7   the ship. As a legal result of the aforementioned wrongdoing, PLAINTIFFS both got
                     8   COVID-19 on the Coral Princess and MR. MAA eventually died from the virus.
                     9             13.   According to industry experts, commercial cruise ship companies make
                    10   money in two ways: tickets sales and on-board purchases. While tickets represent a
                    11   majority of revenue for this companies, onboard purchases account for the lion’s
                    12   share of the profit.9 This dynamic creates an obvious financial incentive for the
                    13   officers, directors, and/or managing agents of DEFENDANTS to knowingly board
                    14   passengers on a cruise ship armed with a deadly and highly contagious virus, despite
                    15   having already secured the purchase price of each passenger’s ticket.
                    16             14.   Further, Dr. Tarling, whose office is located in Santa Clarita, California,
                    17   knows (and at all relevant times knew) about the virulent nature of infectious diseases.
                    18   CARNIVAL touts his 27 years of experience overseeing the health and welfare of 12
                    19   million passengers annually and thousands of crew members aboard CARNIVAL’S
                    20   104 cruise ships across its nine cruise lines. Dr. TARLING is an internationally
                    21   recognized medical expert in the cruise industry for developing and implementing
                    22   policies and procedures to protect global travelers:
                    23             Dr. Tarling is also charged with developing and implementing
                    24             research-based public health policies and procedures that protect large
                    25             populations of global travelers. His expertise is routinely called upon
                    26             by national and international health authorities to help develop
                    27             prevention and control measures to mitigate the global spread of
                    28
       ♼                 9
                             Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                            5
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 8 of 56 Page ID #:447



                     1         communicable diseases such as Zika, Ebola, MERS, Chikungunya,
                     2         Legionella, noroviruses and novel influenza viruses.10
                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10
                                                                                                             11
                    11

                    12   II.   THE PARTIES
                    13               PLAINTIFFS
                    14         15.   PLAINTIFF Toyling Maa (“MRS. MAA”) is and was at all times
                    15   relevant to this Complaint, a resident of the City of South San Francisco within the
                    16   County of San Mateo, California. MRS. MAA was a ticketed passenger who boarded
                    17   the Coral Princess cruise on March 5, 2020 in San Antonio, Chile after using a ticket
                    18   for air travel purchased from DEFENDANTS to fly to South America from San
                    19   Francisco. MRS. MAA is also the surviving spouse of MR. MAA, and is the court-
                    20   appointed personal representative of MR. MAA’s Estate. 12 By virtue of the premises,
                    21   MRS. MAA is lawfully entitled to initiate this Complaint in her individual capacity,
                    22   as well as on behalf of the ESTATE OF WILSON MAA in pursuit of a survival action.
                    23   10
                            https://www.princess.com/news/notices_and_advisories/notices/dr-grant-tarling-
                    24   chief-medical-officer.html (last accessed June 5, 2020).
                         11
                            https://www.theguardian.com/world/2020/apr/04/coral-princess-cruise-ship-
                    25
                         docks-florida-coronavirus-pandemic (last accessed June 5, 2020).
                    26   12
                            Issuance of the court order appointing Mrs. MAA the personal representative is
                         pending. See 42 U.S.C. § 30302; Helman v. Alcoa Global Fasteners, Inc., 843
                    27
                         F.Supp.2d 843 (C.D. Cal. 2011). MRS. MAA is the sole beneficiary of MR.
                    28   MAA’S trust and successor-in-interest pursuant to Cal. Civ. Proc. Code § 377, et
       ♼                 seq.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       6
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 9 of 56 Page ID #:448



                     1         16.    PLAINTIFF Wilson Maa (“MR. MAA”), now deceased, was at all times
                     2   relevant to this Complaint a resident of the City of South San Francisco within the
                     3   County of San Mateo, California. MR. MAA was a ticketed passenger who boarded
                     4   the Coral Princess cruise on March 5, 2020 in San Antonio, Chile after using a ticket
                     5   for air travel purchased from DEFENDANTS to fly to South America from San
                     6   Francisco.
                     7                DEFENDANTS
                     8         17.    DEFENDANT Carnival Corporation (“CARNIVAL CORP.”) was
                     9   incorporated in Panama in 1972. DEFENDANT Carnival plc (“CARNIVAL PLC”)
                    10   was incorporated in Wales, United Kingdom in 2000. As described by CARNIVAL
                    11   in a filing with the Securities and Exchange Commission, “Carnival Corporation and
                    12   Carnival plc operate a dual listed company (‘DLC’), whereby the businesses of
                    13   Carnival Corporation and Carnival plc are combined through a number of contracts
                    14   and through provisions in Carnival Corporation’s Articles of Incorporation and By-
                    15   Laws and Carnival plcs’s Articles of Association.” Carnival Corporation and Carnival
                    16   plc operate as a single economic enterprise, and share a senior executive management
                    17   team and identical Boards of Directors. The dual-listed company has its headquarters
                    18   in Miami, Florida. This lawsuit is being brought against both CARNIVAL CORP. and
                    19   CARNIVAL PLC for actions and decisions attributable to both taken by and on behalf
                    20   of the dual-listed company. Allegations herein against DEFENDANT “CARNIVAL”
                    21   refer to the dual-listed company encompassing both CARNIVAL CORP. and
                    22   CARNIVAL PLC.
                    23         18.    DEFENDANT Princess Cruise Lines LTD (“PRINCESS”) is
                    24   incorporated in Bermuda, with its headquarters in Santa Clarita, California. Santa
                    25   Clarita serves as the nerve center for PRINCESS, and all major decisions regarding
                    26   operation of its cruise ships are made at the headquarters in Santa Clarita, California.
                    27   ///
                    28   ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                          7
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 10 of 56 Page ID #:449



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10
                                                                                                                13
                    11

                    12         19.    CARNIVAL and PRINCESS are collectively referred to herein as
                    13   “DEFENDANTS.”
                    14         20.    Agent for DEFENDANTS, Dr. Grant Tarling, M.D., M.P.H.
                    15   (“TARLING”), is and was at all times hereto employed by DEFENDANT
                    16   CARNIVAL as the Group Senior Vice President and Chief Medical Officer for the
                    17   CARNIVAL’S cruise lines including PRINCESS, Carnival Cruise Lines, Holland
                    18   America Line, Seabourn, P&O Australia and HAP Alaska, totaling 104 ships. He
                    19   earned his medical degree from the University of Witwatersrand Medical School in
                    20   Johannesburg, South Africa, and executive master’s degree in healthcare
                    21   administration and policy from UCLA. His offices are located at the headquarters for
                    22   CARNIVAL and PRINCESS in Santa Clarita, California. Dr. Grant TARLING is a
                    23   resident of the County of Los Angeles.
                    24         21.    At all times hereto, PRINCESS and CARNIVAL advertised, marketed,
                    25   sold, and profited (directly or indirectly) from, and controlled and operated the cruise
                    26   ship Coral Princess.
                    27

                    28   13
                           Princess Cruises headquarters in Santa Clarita, California. (last accessed June 5,
       ♼                 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                          8
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 11 of 56 Page ID #:450



                     1                ALTER EGO, AGENCY & JOINT VENTURE
                     2         22.    DEFENDANTS CARNIVAL CORP. and CARNIVAL PLC are
                     3   admittedly alter egos of each other and indistinguishable as the same entity and are
                     4   therefore treated herein as DEFENDANT “CARNIVAL.”
                     5         23.    DEFENDANTS PRINCESS and CARNIVAL are alter egos and/or
                     6   agents of each other such that the corporate form should be disregarded.
                     7         24.    CARNIVAL has ownership and control over PRINCESS, which is
                     8   organized under the dual-listed CARNIVAL presenting itself as Carnival Corporation
                     9   & plc. CARNIVAL has claimed in filings with the Securities and Exchange
                    10   Commission (SEC) that it wholly owns PRINCESS as a subsidiary. 14
                    11         25.    CARNIVAL and PRINCESS share the same Board of Directors and
                    12   almost all of the same executive officers, and appear to use the same assets.
                    13         26.    CARNIVAL serves as the parent company for PRINCESS, which it calls
                    14   a “Carnival Brand” cruise line and which CARNIVAL refers to as “part of our
                    15   growing business.” CARNIVAL exerts control over PRINCESS’s business and day-
                    16   to-day operations.
                    17         27.    CARNIVAL exerts dominion and control over PRINCESS’s business
                    18   and day-to-day operations as the parent company of PRINCESS, which CARNIVAL
                    19   refers to as a “Carnival Brand” cruise line and part of CARNIVAL’s “portfolio of
                    20   leading global, regional and national cruise brands.”15
                    21         28.    According to its 2019 Annual Report, CARNIVAL is the owner of the
                    22   Coral Princess and of all the cruise ships operated by the nine separately branded
                    23   CARNIVAL cruises lines, including PRINCESS. CARNIVAL lists some $38 billion
                    24   in “Property and Equipment, Net” on its consolidated balance sheets as assets of
                    25   CARNIVAL, out of a grand total of $45 billion in assets. 16 Under Note 2, “Significant
                    26
                         14
                            See Carnival Corporation Form 10-K (“Carnival 10-K”) for the Fiscal Year Ended
                    27
                         November 30, 2019, pp. 8, 10-11.
                    28   15
                            Carnival Corporation & plc 2019 Annual Report, p. 1.
       ♼                 16
                            Carnival Corporation & plc 2019 Annual Report, p. 7.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       9
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 12 of 56 Page ID #:451



                     1   Accounting Policies,” CARNIVAL lists “Ships” as the first category of assets within
                     2   the section on “Property and Equipment,” and again later in the report.17 Ownership
                     3   of these assets forms a significant part of the basis for CARNIVAL’s valuation and
                     4   inducement for public investors to invest in CARNIVAL stock. As the owner of the
                     5   Coral Princess, CARNIVAL owes a direct, non-delegable duty of care to passengers
                     6   aboard the ship.
                     7         29.   The CARNIVAL Board of Directors is empowered to make decisions
                     8   governing the operation of PRINCESS, and PRINCESS makes use of CARNIVAL
                     9   assets in conducting cruise operations.18 CARNIVAL has the right to choose the
                    10   officers of PRINCESS. PRINCESS does not have its own independent board of
                    11   directors. CARNIVAL could, if it chose, dissolve and wind up PRINCESS on its own
                    12   initiative regardless of any contrary desire not to do so on the part of PRINCESS or
                    13   any of the officers of PRINCESS.
                    14         30.   Among the shared officers of CARNIVAL and PRINCESS is Dr. Grant
                    15   Tarling, who by his own admission serves as “Senior Vice President and Chief
                    16   Medical Officer” for five cruise lines owned by CARNIVAL, including PRINCESS,
                    17   Carnival Cruise Line, Carnival Australia, Seabourn, and Holland America. 19 Dr.
                    18   Tarling serves at the direction of and in coordination with CARNIVAL.
                    19         31.   The decision by CARNIVAL and PRINCESS that PRINCESS cruises
                    20   proceed as scheduled in February and March, 2020, after DEFENDANTS knew or
                    21   should have known that the Coronavirus was a global health threat, and the subsequent
                    22   decision to suspend cruise operations, were made by executives of CARNIVAL and
                    23   PRINCESS, including at the direction of and in consultation with CARNIVAL senior
                    24   executives, President & Chief Executive Officer Arnold W. Donald, PRINCESS
                    25   President Jan Swartz, and CARNIVAL and PRINCESS Senior Vice President and
                    26
                         17
                            Id., pp. 10-11, 17.
                    27   18
                            See id., p. 17 (listing “Ships” as CARNIVAL “Property and Equipment”).
                    28   19
                            Public LinkedIn profile of Dr. Grant Tarling, available at
       ♼                 https://www.linkedin.com/in/grant-tarling/ (last accessed Sept. 12, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                     10
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 13 of 56 Page ID #:452



                     1   Chief Medical Officer Dr. Grant Tarling. 20 CARNIVAL exercises dominion and
                     2   control over PRINCESS, as it does over each of CARNIVAL’s other cruise lines.
                     3   CARNIVAL controls, operates, harmonizes, and coordinates the operations of
                     4   PRINCESS and its other cruise lines to maximize benefits for CARNIVAL and its
                     5   shareholders. CARNIVAL controls every aspect of operations for PRINCESS,
                     6   including where to operate, what volume of cruises to offer or passengers to service
                     7   in a given market, whether to invest in new routes, nor whether to continue or suspend
                     8   services. PRINCESS does not operate without authorization from CARNIVAL.
                     9         32.    According to its 2019 Annual Report, CARNIVAL has a single
                    10   integrated operating budget for all of its cruise operations including all nine of its
                    11   cruise lines. There are no separate books for PRINCESS. There is not even a single
                    12   separate line item reflecting the separate operations and performance of PRINCESS.
                    13   Consolidated financials are reported not by cruise line, but through a geographic
                    14   sectoral approach that differentiates between the North America and Australia
                    15   (“NAA”) segment and Europe and Asia (“EA”) segment, and then adds figures for
                    16   “Cruise Support” and “Tour and Other.” These figures are not broken down to reveal
                    17   the separate performance of PRINCESS or any of the other CARNIVAL lines. The
                    18   cruise lines are not deemed relevant for shareholder analysis or from the perspective
                    19   of operating the integrated CARNIVAL business.
                    20         33.    CARNIVAL’s 2019 Annual Report discloses “Capital expenditures of
                    21   $3.8 billion for our ongoing new shipbuilding program,” without differentiating
                    22   among the cruise lines who will be operating the cruise ships once built. The Annual
                    23   Report also refers to a single “shipbuilding contract” and lists currency risk associated
                    24   with the new PRINCESS-operated Enchanted Princess on the same table of figures
                    25

                    26
                         20
                           A. Carr & C. Palmieri, “Carnival Executives Knew They Had a Virus Problem,
                    27
                         But Kept the Party Going,” Bloomberg BusinessWeek, April 16, 2020, available at:
                    28   https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/ (last
       ♼                 accessed Sept. 14, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                         11
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 14 of 56 Page ID #:453



                     1   as the new Carnival Cruise Lines-operated Mardi Gras.21 Sales of ships are reported
                     2   without reference to cruise line affiliation; for sold ships CARNIVAL reports only the
                     3   passenger capacity and whether the ship is in the NAA segment or EA segment.22
                     4         34.    To the extent assets are assigned to or held by PRINCESS if at all, such
                     5   activity is controlled and dictated by CARNIVAL. PRINCESS does not have the right
                     6   to retain its own profits. CARNIVAL may freely assign assets and funding among its
                     7   subsidiaries including by assigning them to or removing them from control of
                     8   PRINCESS. Transactions between CARNIVAL and PRINCESS and between and
                     9   among PRINCESS and the other subsidiaries of CARNIVAL are not true arm’s length
                    10   agreements and are for the benefit of and at the direction of CARNIVAL, to the
                    11   exclusion of advancing any independent interest of PRINCESS or any of the other
                    12   CARNIVAL subsidiaries.
                    13         35.    Public investors cannot invest separately in PRINCESS, which has no
                    14   publicly traded stock of its own. Rather, investors must invest in the dual-listed
                    15   CARNIVAL, in either Carnival Corporation (CCL) or Carnival plc (CUK) on the New
                    16   York Stock Exchange or in Carnival plc (CCLL) on the London Stock Exchange.
                    17   There are no public shares of PRINCESS available to trade because PRINCESS is
                    18   owned and controlled entirely by CARNIVAL and is a mere instrumentality of
                    19   CARNIVAL.23
                    20         36.    Following the Federal Reserve’s decision to increase the size of its
                    21   lending program and thereby enable hedge funds to buy up corporate bonds at much
                    22   lower interest rates, CARNIVAL has shored up its finances via a massive infusion of
                    23   nearly $6 billion in cash. CARNIVAL is therefore well-capitalized despite the
                    24   suspension of operations at all nine of its cruise lines. 24
                    25   21
                            Id. at 28; 59-60.
                    26   22
                            Id. at 17.
                         23
                            See Princess website, “For Investors” at
                    27
                         https://www.princess.com/aboutus/investors/index.jsp (last accessed Sept. 12, 2020).
                    28   24
                            M. Matousek, “The Fed may have saved Carnival from having to pay over 15%
       ♼                 interest on its new bonds,” Business Insider, Apr. 27, 2020, at
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      12
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 15 of 56 Page ID #:454



                     1         37.     The same may not be true for PRINCESS, however. PRINCESS
                     2   suspended operations as of March 12, 2020 and still cannot operate legally under
                     3   current government orders, and therefore has not had access to its usual source of
                     4   revenue. 25
                     5         38.     PRINCESS has been the hardest hit of the CARNIVAL cruise lines and
                     6   perhaps of all cruise lines globally by the pandemic, as PRINCESS has this year faced
                     7   coronavirus outbreaks aboard the Diamond Princess, Ruby Princess, and Grand
                     8   Princess in addition to the Coral Princess cruises at issue here. While over 40 cruise
                     9   ships have experienced coronavirus outbreaks during the pandemic, four have been
                    10   PRINCESS cruise ships, and those four include the three causing the most deaths
                    11   among all cruise ships globally. As of early September 2020, of 88 known fatalities
                    12   resulting from cruise ship coronavirus outbreaks globally, 52 deaths have resulted
                    13   from cruises operated by PRINCESS.26 Therefore there is a heightened but plausible
                    14
                         https://www.businessinsider.com/carnival-faced-higher-interest-rate-new-debt-
                    15
                         before-fed-action-2020-4?op=1 (last accessed Sept. 12, 2020).
                    16
                         25
                            C. Hansen, “Princess Cruises Suspends Service for Two Months Amid
                         Coronavirus Pandemic,” U.S. News. & World Report, Mar. 12, 2020, at
                    17
                         https://www.usnews.com/news/national-news/articles/2020-03-12/princess-cruises-
                    18   suspends-service-for-two-months-amid-coronavirus-pandemic (last accessed Sept.
                         12, 2020); Centers for Disease Control and Prevention, “Quarantine and Isolation:
                    19
                         Cruise Ship Guidance,” updated July 16, 2020, at
                    20   https://www.cdc.gov/quarantine/cruise/index.html (last accessed Sept. 13, 2020)
                         (extending government shutdown of cruise industry through September 30, 2020).
                    21   26
                            See https://www.miamiherald.com/news/business/tourism-cruises/
                    22   article241914096.html; https://www.abc.net.au/news/2020-08-14/ruby-princess-
                         coronavirus-inquiry-findings-handed-down/12557714; "Placer County announces
                    23
                         death of patient with COVID-19 | Placer County, CA". Placer.ca.gov. March 4,
                    24   2020 (Retrieved May 6, 2020); "Lawsuit over death of retired Dallas firefighter says
                         cruise line failed to warn of outbreak". Dallas News. April 15, 2020; Evan Webeck
                    25
                         (April 3, 2020). "Coronavirus: Grand Princess crew member dies in SF hospital".
                    26   Mercurynews.com. Retrieved May 6, 2020; Merlin, Michelle. "'It's been a
                         nightmare': Family recalls Whitehall man's final days after contracting coronavirus
                    27
                         on Grand Princess cruise". mcall.com; "Man in his 70s, Grand Princess passenger,
                    28   Marin County's first COVID-19 death | KTVU FOX 2". Ktvu.com. Retrieved May
       ♼                 6, 2020 (last accessed Sept. 25, 2020); see generally “COVID-19 pandemic on
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      13
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 16 of 56 Page ID #:455



                     1   risk that PRINCESS may be unable to cover all the claims against it to compensate
                     2   for these injuries absent financial contribution from its alter ego corporate parent
                     3   CARNIVAL.
                     4         39.    While the coronavirus was spreading globally, and cruise ship passengers
                     5   were becoming ill and dying, including passengers of CARNIVAL and PRINCESS,
                     6   certain CARNIVAL directors and officers sold significant volumes of their CCL stock
                     7   in January and February 2020. They sold their stock at a time when they were in a
                     8   unique position to understand the significance and severity of the pandemic in a way
                     9   that the broader public and public investors would not know. In particular,
                    10   CARNIVAL President & CEO Arnold Donald sold 24,699 shares of CCL stock on
                    11   February 14, 2020, at the operative share price of $42.9341, netted him a payday of
                    12   $1,060,429.34. Such transactions taking money out of the company may impact the
                    13   ability of CARNIVAL and of PRINCESS to pay meritorious claims.27
                    14         40.    As alleged herein, CARNIVAL exercises total domination over
                    15   PRINCESS to the extent that PRINCESS manifests no separate corporate interests of
                    16   its own.
                    17         41.    As alleged herein, treating CARNIVAL and PRINCESS as separate
                    18   corporate entities works injustice upon PLAINTIFFS – innocent third parties.
                    19         42.    At all times herein mentioned, DEFENDANTS, and/or each of them,
                    20   hereinabove, were the agents, servants, employees, partners, aiders and abettors, co-
                    21   conspirators, and/or joint venturers of each of the other DEFENDANTS named herein
                    22   and were at all times operating and acting within the purpose and scope of said agency,
                    23   service, employment, partnership, enterprise, conspiracy, and/or joint venture, and
                    24   each DEFENDANT has ratified and approved the acts of each of the remaining
                    25   DEFENDANTS. Each of the DEFENDANTS aided and abetted, encouraged, and
                    26
                         cruise ships,” and sources cited, https://en.wikipedia.org/wiki/COVID-
                    27
                         19_pandemic_on_cruise_ships (last accessed Sept. 12, 2020).
                    28   27
                            Carnival Corp., Statement of Changes in Beneficial Ownership (Form 4), Table I
       ♼                 (Feb. 19, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       14
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 17 of 56 Page ID #:456



                     1   rendered substantial assistance to the other DEFENDANTS in breaching their
                     2   obligations to PLAINTIFFS, as alleged herein. In taking action to aid and abet and
                     3   substantially assist the commission of these wrongful acts and other wrongdoings
                     4   complained of, as alleged herein, each of the DEFENDANTS acted with an awareness
                     5   of his/her/its primary wrongdoing and realized that his/her/its conduct would
                     6   substantially assist the accomplishment of the wrongful conduct, wrongful goals, and
                     7   wrongdoing.
                     8   III.   JURISDICTION & VENUE
                     9          43.    This court has jurisdiction over this matter pursuant to California Code
                    10   of Civil Procedure § 395, because at all times relevant, DEFENDANTS, and each of
                    11   them, resided in and/or did business in the State of California and the events which
                    12   combined to produce the injuries sustained by PLAINTIFFS occurred in the County
                    13   of Los Angeles, State of California. DEFENDANTS do substantial business in
                    14   California. DEFENDANT CARNIVAL, by and through its subsidiary, PRINCESS,
                    15   markets cruise vacations to California residents. Both maintain a headquarters in Santa
                    16   Clarita, California, and employ thousands of California residents to work there,
                    17   including Dr. TARLING who maintains an office at the Santa Clarita headquarters.
                    18   PRINCESS directly markets and sells air travel to passengers located throughout
                    19   California to convey said passengers to the boarding locations of DEFENDANTS’
                    20   cruises. Moreover, the claims asserted herein arise from DEFENDANTS’ contacts
                    21   with California, including the sale of air travel to PLAINTIFFS who were at the time
                    22   of purchase located within California. Each of these facts independently, but also all
                    23   of these facts together, are sufficient to render the exercise of jurisdiction by this Court
                    24   over DEFENDANTS, and/or each of them, permissible under traditional notions of
                    25   fair play and substantial justice.
                    26          44.    Venue is proper in the County of Los Angeles because a substantial part
                    27   of the events, acts, omissions and/or transactions complained of herein occurred in
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                            15
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 18 of 56 Page ID #:457



                     1   and/or originated from Los Angeles County, State of California. The amount in
                     2   controversy exceeds the jurisdiction minimum of this court.
                     3         45.    Additionally, each of the DEFENDANTS, purports to be a party to the
                     4   Passage Contract, which purports to name Los Angeles County Superior Court as the
                     5   proper venue for actions against DEFENDANTS where federal courts lack subject
                     6   matter jurisdiction, including in cases involving death arising inside the United States
                     7   where diversity of citizenship between parties does not exist. The Passage Contract
                     8   also purports that California law shall apply to such cases. PLAINTIFFS, however,
                     9   do not concede the enforceability of the Passage Contract. Nevertheless, by naming
                    10   this Court as a proper venue, DEFENDANTS have consented to personal jurisdiction
                    11   in this Court.
                    12   IV.   FACTUAL ALLEGATIONS
                    13                    THE CRUISE SHIP INDUSTRY TAKES IN MASSIVE PROFITS
                    14                    BY SELLING LUXURY TRAVEL TO AMERICANS
                    15         46.    Today’s CARNIVAL grew out of Carnival Cruise Lines, a cruise line
                    16   formed in 1972 by Israeli business magnate Ted Arison. Operations began with a
                    17   single cruise ship, and rapidly expanded on the strength of Arison’s vision of
                    18   rebranding and marketing luxury cruises to a vacation option accessible to the general
                    19   public. Arison gained full control of the company in 1974. By 1987, Carnival evolved
                    20   into the industry leader and went public.
                    21         47.    Expansion continued thereafter, spurred on by major acquisitions.
                    22   CARNIVAL acquired the Holland America Line in 1989, Seabourn in 1992, top
                    23   European cruise line Costa Cruises in 1997, and the Cunard Line in 1998. Then in
                    24   April 2003, CARNIVAL merged with P&O Princess Cruises plc, thereby bringing
                    25   within the CARNIVAL corporate ambit the additional Princess, P&O Cruises, P&O
                    26   Cruises Australia, AIDA Cruises, Ocean Village, and Swan Hellenic cruise lines.
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        16
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 19 of 56 Page ID #:458



                     1         48.     CARNIVAL operates “nine cruise lines with over 102 ships, carr[ies] 12
                     2   million passengers annually, and the corporation represents 50% of the global cruise
                     3   market.” 28
                     4         49.     As CARNIVAL itself acknowledges, this extraordinary degree of
                     5   consolidation is not readily apparent. As stated on its website, “Carnival’s
                     6   unprecedented rise to the world’s largest cruise operator can be attributed to its ability
                     7   to manage brand autonomy, with each major cruise line maintaining separate sales,
                     8   marketing and reservation offices, as well as through the industry’s most aggressive
                     9   shipbuilding program.” 29
                    10         50.     Based on its 2019 Annual Report, CARNIVAL is the owner of the Coral
                    11   Princess and of all the cruise ships operated by the nine separately branded
                    12   CARNIVAL cruises lines, including PRINCESS. CARNIVAL lists some $38 billion
                    13   in “Property and Equipment, Net” on its consolidated balance sheets as assets of
                    14   CARNIVAL, out of a grand total of $45 billion in assets. 30 Under Note 2, “Significant
                    15   Accounting Policies,” CARNIVAL lists “Ships” as the first category of assets within
                    16   the section on “Property and Equipment.” 31 Ownership of these assets forms a
                    17   significant part of the basis for CARNIVAL’s valuation and inducement for public
                    18   investors to invest in CARNIVAL stock. As the owner of the Coral Princess,
                    19   CARNIVAL owes a direct, non-delegable duty of care to passengers aboard the ship.
                    20         51.     The scope of CARNIVAL’s operations is massive. CARNIVAL bills
                    21   itself as “the world’s largest leisure travel company” and trumpets its status as “among
                    22   the most profitable and financially strong in the cruise and vacation industries.” In
                    23   Fiscal Year 2019 CARNIVAL’s operations reaped over $20.8 billion in revenue and
                    24   generated nearly $3 billion in profit.32
                    25   28
                            https://www.carnivalcorp.com/corporate-information/mission-and-history (last
                    26   accessed June 5, 2020).
                         29
                            Id.
                    27   30
                            Carnival Corporation & plc 2019 Annual Report, p. 7.
                    28   31
                            Id., pp. 10-11.
       ♼                 32
                            Carnival Corp. & plc 2019 Annual Report, p.1. (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                          17
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 20 of 56 Page ID #:459



                     1         52.    As of 2018, “[t]he global market comprise[d] dozens of cruise lines and
                     2   more than 250 ships. But three players — Carnival Corporation & PLC, Royal
                     3   Caribbean Cruises LTD, and Norweigan Cruise Line HLD — control[led] roughly
                     4   75% of the market.”33 “These companies, which preside over an empire of subsidiary
                     5   cruise lines, collectively raked in $34.2B in revenue in 2018.”
                     6         53.    “In 2011, three-quarters of the nearly 16 million cruise bookings
                     7   worldwide were made from the United States, according to the industry group Cruise
                     8   Lines International Association, which represents 26 cruise lines, including the
                     9   world's largest, Carnival and Royal Caribbean.”34
                    10         54.    And “[i]n 2018, 28.5m passengers — the bulk of them from America —
                    11   spent more than $46B on cruises globally.” 35
                    12                DEFENDANTS KNEW COVID-19 WAS HIGHLY
                    13                CONTAGIOUS AND DEADLY BEFORE INVITING
                                      PLAINTIFFS TO BOARD THE CORAL PRINCESS
                    14

                    15         55.    The cruise industry has a well-documented problem with the spread of
                    16   disease on board cruise ships, so much so that the United States Centers for Disease
                    17   Control and Prevention (CDC) maintains a Vessel Sanitation Program to inspect
                    18   cruise ships and report and track onboard viral outbreaks.
                    19         56.    Since 1994, PRINCESS cruise ships have hosted over 50 outbreaks of
                    20   norovirus and other pathogens, and other CARNIVAL lines have experienced
                    21   countless others.
                    22   ///
                    23   ///
                    24

                    25

                    26
                         33
                            https://thehustle.co/the-economics-of-cruise-ships/ (last accessed June 5, 2020).
                    27   34
                            https://www.cnn.com/2013/02/13/opinion/walker-cruise-ships/index.html (last
                    28   accessed June 5, 2020).
       ♼                 35
                            https://thehustle.co/the-economics-of-cruise-ships/ (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                          18
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 21 of 56 Page ID #:460



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11
                                                                                                               36
                    12

                    13         57.    To assuage potential passengers’ concerns about viruses on board,
                    14   CARNIVAL’S website also touts its Health, Environmental, Safety, Security, and
                    15   Sustainability Policy, highlighting that CARNIVAL and its operating lines (including
                    16   PRINCESS) “are committed to protecting the health, safety, and security of our
                    17   passengers, guests, employees, and all others working on our behalf, thereby
                    18   promoting an organization that always strives to be free of injuries, illness and loss.”
                         37
                    19

                    20   ///
                    21   ///
                    22

                    23

                    24

                    25

                    26
                         36
                            https://www.cruisecritic.com/photos/ships/coral-princess-278/balloon-drop-party-
                    27
                         399174/balloon-drop-party--v17735161/ (last accessed June 5, 2020).
                    28   37
                            https://www.carnivalplc.com/static-files/0b8327aa-c3be-4022-a1a5-a6dad7123af7
       ♼                 (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        19
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 22 of 56 Page ID #:461



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11
                                                                                                            38
                    12

                    13         58.   CARNIVAL confirms this commitment on its website, offering the
                    14   following assurance on a page bearing the caption, “Carnival’s Commitment to
                    15   Guest and Crew Health”:
                    16               Carnival Cruise Line’s highest responsibilities include the
                    17               health and safety of our guests and crew. Coronavirus is a
                    18               fluid situation and we continue to work closely with public
                    19               health experts and the Cruise Lines International Association
                    20               (CLIA), to monitor, screen and implement best practices to
                    21               protect the health of our guests and crew as it relates to
                    22               COVID-19 (coronavirus). Our monitoring, screening and
                    23               operational protocols are designed to be flexible so that we
                    24               can effectively adapt to changes as they occur.39
                    25         59.   CARNIVAL employs Dr. TARLING both directly and through
                    26   PRINCESS, and he is touted by both as an expert on policies and procedures to prevent
                    27
                         38
                            https://www.cruisecritic.com/photos/ships/coral-princess-278/universe-lounge-
                    28   396741/universe-lounge--v17734502/ (last accessed June 5, 2020).
       ♼                 39
                            https://www.carnival.com/health-and-sailing-updates (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                     20
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 23 of 56 Page ID #:462



                     1   the spread of communicable diseases on CARNIVAL’S more than 100 cruise ships.
                     2   TARLING is responsible for public health concerns for CARNIVAL and PRINCESS
                     3   as Group Senior Vice President and Chief Medical Officer, to serve in that capacity
                     4   for both companies. He is a medical doctor and according to the website, “earned an
                     5   Executive Master of Public Health degree in Health Care Management and Policy,
                     6   and Global Health certification from [UCLA].” In addition, in “2016, he was elected
                     7   for a second, four-year term as Chair and Chair-Elect of the Cruise Ship Medicine
                     8   Section of the American College of Emergency Physicians. In that role, he vigorously
                     9   championed best-practice healthcare guidelines that have been adopted by the Cruise
                    10   Line International Association (CLIA) whose members represent 95% of the world’s
                    11   cruise lines.” According to Dr. TARLING, a ship’s medical facility is not a mere first-
                    12   aid clinic. “Each ship’s modern medical center has a physical infrastructure that
                    13   allows provision of a broad range of both ambulatory care services and inpatient
                    14   hospital services, including an ICU. It has a self-contained pharmacy, lab and
                    15   imaging, which is staffed by a small physician-led clinical team.” He oversees about
                    16   800 clinical staff working at sea who are supported by about 50 staff in the U.S.
                    17   between Los Angeles, Miami, and Seattle.40
                    18         60.    The Coronavirus now known as SARS-CoV-2 first appeared in Wuhan,
                    19   Hubei Province within the People’s Republic of China in December 2019.
                    20         61.    National Geographic reported on February 18, 2020, that “[f]or most
                    21   patients, COVID-19 begins and ends in their lungs, because like the flu, coronaviruses
                    22   are respiratory diseases.”41 And labeled respiratory failure as “the defining signature
                    23   of severe cases”.
                    24         62.    CNN reported on February 19, 2020, regarding the results of the most
                    25   extensive and comprehensive study of the Coronavirus performed by China’s CDC
                    26
                         40
                            https://americanhealthcareleader.com/2018/how-grant-tarling-navigates-
                    27
                         healthcare-for-8-million-travelers/ (last accessed June 5, 2020).
                    28   41
                            https://www.nationalgeographic.com/science/2020/02/here-is-what-coronavirus-
       ♼                 does-to-the-body/#close (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       21
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 24 of 56 Page ID #:463



                     1
                         and published in The Chinese Journal of Epidemiology two days prior. “It found that
                     2
                         the novel coronavirus is more contagious than the related viruses which cause
                     3
                         SARS and MERS. While the resulting disease, Covid-19, is not as fatal on a case-
                     4
                         by-case basis, its greater spread has already led to more deaths than its related
                     5
                         coronaviruses.” 42 “Because the Covid-19 virus has infected far more people than
                     6
                         the viruses that caused SARS and MERS, the number of people who have died
                     7
                         from it so far has already overtaken both viruses.”43
                     8
                               63.   On February 20, 2020, NPR reported “[m]ore than 75,000 COVID-19
                     9
                         cases have been confirmed worldwide, according to a disease-tracking dashboard
                    10
                         created by the Johns Hopkins Whiting School of Engineering. The virus has killed
                    11
                         more than 2,000 people … .”44 The same article reported that “[t]he number of
                    12
                         confirmed COVID-19 cases in South Korea has doubled in just 24 hours, to 104 from
                    13
                         51” according to the Korea Centers for Disease Control and Prevention.
                    14
                               64.   Any lingering doubt about the direct and specific danger the coronavirus
                    15
                         posed to cruise ships went away with the highly publicized outbreak aboard the
                    16
                         Diamond Princess, another of DEFENDANTS’ cruise ships, several weeks earlier.
                    17
                         The Diamond Princess had been under quarantine at Yokohama’s port near Tokyo
                    18
                         since February 3, and as of February 20, 2020, the global press was reporting that two
                    19
                         passengers on that cruise ship had died from COVID-19. “Both of the passengers died
                    20
                         about a week after tests confirmed they were infected with the respiratory virus.” And
                    21
                         further, “[a] total of 634 people from the Diamond Princess have tested positive
                    22
                         for COVID-19, the Japanese agency said. More than half that number are
                    23
                         identified as “asymptomatic pathogen carriers,” meaning that while they don't
                    24

                    25   42
                            https://www.cnn.com/2020/02/19/health/coronavirus-china-sars-mers-intl-
                    26   hnk/index.html (last accessed June 5, 2020).
                         43
                            Id.
                    27   44
                            https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
                    28   princess-diamond-cruise-ship-passengers-die-after-contracting-covi (last accessed
       ♼                 June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      22
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 25 of 56 Page ID #:464



                     1   show signs of the illness, they can still transmit the disease to others or become
                     2   sick themselves.” 45 An NPR article reporting on the tragedy also stated: “When
                     3   passengers test positive for the novel coronavirus, they're taken off the Diamond
                     4   Princess and sent to local hospitals. Those diagnoses also reset the 14-day
                     5   quarantine period for their traveling partners and close contacts.” 46
                     6         65.   Accordingly, the United States CDC issued the following Media
                     7   Statement regarding the Diamond Princess outbreak on February 18, 2020:
                     8               CDC believes the rate of new reports of positives new on
                     9               board, especially among those without symptoms, highlights
                    10               the high burden of infection on the ship and the potential for
                    11               ongoing risk.
                    12         66.   Nevertheless, DEFENDANTS, and/or each of them, disregarded this
                    13   crucial information when knowingly faced with another likely COVID-19 positive
                    14   passenger on a different cruise ship—the Grand Princess—an outbreak
                    15   DEFENDANTS first acknowledged publicly on March 4, 2020, though they had been
                    16   aware of it sometime earlier.
                    17         67.   Prior to February 21, 2020, the Grand Princess had been on a roundtrip
                    18   cruise from San Francisco to Mexico. The Mexico cruise departed from San Francisco
                    19   on February 11, 2020, and was scheduled to return to San Francisco on February 21,
                    20   2020, when the Grand Princess was scheduled to off-load some passengers and on-
                    21   board some new passengers, then set sail to Hawaii.
                    22   ///
                    23   ///
                    24

                    25   45
                            https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
                    26   princess-diamond-cruise-ship-passengers-die-after-contracting-covi (last accessed
                         June 5, 2020).
                    27   46
                            https://www.npr.org/sections/goatsandsoda/2020/02/20/807745305/coronavirus-2-
                    28   princess-diamond-cruise-ship-passengers-die-after-contracting-covi (last accessed
       ♼                 June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                  23
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 26 of 56 Page ID #:465



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12
                                                                                                              47
                    13

                    14            68.   On February 20, 2020, the infected passenger aboard the Grand Princess
                    15   visited that cruise ship’s medical center to seek treatment for symptoms including
                    16   “acute respiratory distress.” Medical personnel aboard the ship, as well as responsible
                    17   executives at CARNIVAL and PRNCESS including Dr. TARLING, knew or should
                    18   have known that the symptoms were consistent with those suffered by passengers
                    19   infected with SARS-Cov-2 aboard the Diamond Princess and others infected by the
                    20   Coronavirus around the world, as reported widely in medical circles and the popular
                    21   press.
                    22            69.   Dr. TARLING in fact later admitted that a passenger aboard the earlier
                    23   Grand Princess Mexico cruise fell ill within “two or three days” of boarding the ship,
                    24   and that the timing of when the passenger’s symptoms first appeared indicates he
                    25

                    26

                    27

                    28   47
                           Grand Princess-The Atrium-https://www.cruisecritic.com/photos/ships/grand-
       ♼                 princess-54/member-8/36093/ (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       24
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 27 of 56 Page ID #:466



                     1   brought the Coronavirus onboard when he boarded the ship on February 11, 2020. 48
                     2   Dr. TARLING added that while onboard, the passenger had a “six-to-seven day
                     3   history of symptoms of acute respiratory illness.” 49
                     4         70.    Despite this information, DEFENDANTS, and/or each of them, off-
                     5   boarded the sick passenger and boarded new passengers onto the Grand Princess ship
                     6   in San Francisco on February 21, 2020, without providing any notice or warning to
                     7   passengers and without instituting any safety precautions. Notably, approximately 62
                     8   passengers and 1,000 crew members from the Mexico leg of the trip who had traveled
                     9   with the sick passenger for over a week did not disembark in San Francisco and
                    10   continued on the trip to Hawaii.
                    11         71.    As of the week the Coral Princess set sail, U.S. officials had announced
                    12   21 confirmed COVID-19 cases aboard the Grand Princess which was currently
                    13   moored off the coast of California. 50
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24
                         48
                            “Cruise Ship, Floating Symbol of America’s Fear of Coronavirus, Docks in
                    25
                         Oakland,” The New York Times, March 9, 2020, updated March 12, 2020. (last
                    26   accessed June 5, 2020).
                         49
                            “Cruises Set Sail Knowing the Risk,” The Wall Street Journal, May 2, 2020. (last
                    27
                         accessed June 5, 2020).
                    28   50
                            https://www.cnbc.com/2020/03/12/carnivals-princess-cruises-to-pause-global-
       ♼                 ship-operations-for-60-days-over-coronavirus.html (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                     25
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 28 of 56 Page ID #:467



                     1         72.    As a result, “The U.S. Coast Guard is now investigating whether Carnival
                     2   violated a federal law that requires ships approaching U.S. ports to report outbreaks
                     3   of illness to the Coast Guard and, in certain cases, to the CDC. The rules are specific,
                     4   defining a fever as a temperature of 100.4 degrees Fahrenheit or higher, as well as
                     5   anyone who reports feeling feverish.”51 That CARNIVAL passenger died in Placer
                     6   County, California on March 4, 2020.
                     7

                     8

                     9
                    10

                    11

                    12

                    13
                                                                                                               52
                    14

                    15         73.    Once equipped both with their previously existing awareness of their
                    16   cruise ships’ susceptibility to virus outbreaks and with the specific knowledge that
                    17   two of its cruise ships, the Diamond Princess and Grand Princess, had succumbed to
                    18   onboard outbreaks of SARS-CoV-2, DEFENDANTS chose not to suspend or change
                    19   operations, but rather made the inexplicable decision to press forward in the same
                    20   manner, just “doing business as normal” and place their passengers at further risk of
                    21   infection, with no further precautions and for the sake of profit.
                    22         74.    Even as DEFENDANTS through Dr. TARLING confirmed the Grand
                    23   Princess outbreak, operations continued unabated throughout the rest of the fleet, and
                    24   on March 5, 2020 without so much as a warning to passengers DEFENDANTS
                    25   boarded the Coral Princess at San Antonio, Chile and proceeded on a two-week South
                    26   American cruise.
                    27   51
                           Id.
                    28   52
                           https://news.sky.com/story/coronavirus-21-people-stranded-on-grand-princess-
       ♼                 cruise-ship-test postive-for-covid-19-11951315. (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        26
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 29 of 56 Page ID #:468



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10
                                                                                                         53
                    11

                    12         75.   Notably, less than a week later on March 12, 2020, DEFENDANTS made
                    13   the decision to suspend all cruises due to COVID-19:
                    14               Shares of Carnival Corp. plunged by more than 31% Thursday after its
                                     Princess Cruises line announced it was immediately suspending all
                    15
                                     operations for two months due to concerns over the rapidly
                    16               spreading COVID-19 pandemic.
                    17               The announcement impacts the cruise line’s fleet of 18 ships, the
                                     company said, and will affect voyages from Thursday to May 10.
                    18               Princess Cruises President Jan Swartz said the company is taking
                    19               the “bold action” to reassure investors of its commitment to the well-
                                     being of its passengers.
                    20
                                     …
                    21
                                     Current Princess voyages that are underway and scheduled to end before
                    22               March 17 will carry on as planned, the company said. Voyages that
                    23               extend beyond March 17 will be ended at the “most convenient
                                     location for guests,” the company added.
                    24
                                     …
                    25

                    26

                    27

                    28   53
                           https://www.mercury.news.com/2020/03/09/photos-coronavirus-stricken-grand-
       ♼                 princess-arrives-at-port-of-oakland/. (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                  27
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 30 of 56 Page ID #:469



                     1                “We’ve been asked, and we’ve asked ourselves, why COVID-19
                     2                seems to be impacting Princess so heavily,” Swartz said in a video
                                      shared on YouTube. “We don’t really know.”
                     3

                     4
                                      The State Department earlier this week issued an official advisory for
                     5                Americans, especially those most vulnerable to COVID-19, which
                                      includes those with underlying health conditions, to “not travel by cruise
                     6
                                      ship.” 54
                     7
                               76.    In addition, it was widely reported that earlier in the week (i.e. within
                     8
                         days of the Coral Princess boarding passengers and disembarking), DEFENDANTS,
                     9
                         and/or each of them, had attended a meeting at the White House with the Vice
                    10
                         President to discuss the needs for safety reform in the cruise ship industry due to the
                    11
                         health risks exposed by COVID-19:
                    12
                                      Representatives of the cruise ship industry have met with White
                    13                House officials, including Vice President Mike Pence, to discuss a
                    14                coordinated response to COVID-19, Carnival Corp. spokesman
                                      Roger Frizzell said earlier this week.
                    15
                                      “We made it very clear that we needed cruise lines to be safer; to
                    16                establish and to embrace new protocols; screening onboard,
                    17                screening off; new medical protocols; shipboard processes for
                                      evacuating people that may contract coronavirus or a serious
                    18                illness,” Pence said at a news briefing on Monday. “We’re going to
                    19                work with the cruise line industry to improve the safety, improve the
                                      health environment on cruise lines, in the short term and in the long
                    20                term.”
                    21                California Gov. Gavin Newsom said earlier this week that he is weighing
                                      cruise restrictions along the California coast as he awaits new federal
                    22
                                      guidelines for the industry. He said cruise operators should, in the
                    23                mean time, introduce aggressive requirements for travelers “at the
                    24
                                      peril of that industry collapsing.”55

                    25

                    26
                         54
                            https://www.cnbc.com/2020/03/12/carnivals-princess-cruises-to-pause-global-
                    27
                         ship-operations-for-60-days-over-coronavirus.html (last accessed June 5, 2020).
                    28   55
                            https://www.cnbc.com/2020/03/12/carnivals-princess-cruises-to-pause-global-
       ♼                 ship-operations-for-60-days-over-coronavirus.html (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       28
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 31 of 56 Page ID #:470



                     1         77.    To make matters worse, DEFENDANTS, and/or each of them, were
                     2   made aware of this anticipated meeting with White House officials at the latest on
                     3   March 2, 2020, i.e. three days before Coral Princess boarded passengers and
                     4   disembarked, indicating notice and/or knowledge by DEFENDANTS, and/or each of
                     5   them, of the severity of the health risk to passengers on cruise ships as of that date at
                     6   the latest. As reported by Reuters on March 2, 2020:
                     7                The White House will hold meetings this week with top executives from
                                      U.S. airlines and the cruise industry amid the growing coronavirus
                     8
                                      outbreak, a spokeswoman for Vice President Mike Pence confirmed on
                     9                Monday.
                    10                …
                    11                Pence’s office said he will meet on Saturday with cruise line chief
                    12                executives in Florida.56
                    13                DESPITE KNOWING THEIR CRUISE SHIPS WERE ARMED
                                      WITH A CONTAGIOUS AND DEADLY VIRUS, DEFENDANTS
                    14                INVITED PLAINTIFFS TO BOARD THE SHIP AND FAILED
                                      TO TAKE ANY SAFETY PRECAUTIONS OR WARN
                    15                PASSENGERS
                    16
                               78.    DEFENDANTS, and/or each of them, failed to take any safety
                    17
                         precautions prior to and/or at the time of boarding passengers on the March 5, 2020
                    18
                         Coral Princess cruise.
                    19
                               79.    DEFENDANTS did not take measures to disinfect, sanitize, and/or
                    20
                         decontaminate the Coral Princess ship and/or exposed surfaces prior to boarding
                    21
                         passengers, including PLAINTIFFS, as they boarded in San Antonio, Chile.
                    22
                               80.    DEFENDANTS, and/or each of them, failed to warn, advise, and/or
                    23
                         provide notice to the Coral Princess passengers prior to and/or at the time of their
                    24
                         boarding flights to the cruise departure point, including the flight PLAINTIFFS
                    25
                         boarded in San Francisco on February 28, 2020, or prior to or at the time of boarding
                    26

                    27   56
                            https://www.reuters.com/article/us-health-coronavirus-airlines-whitehous/white-
                    28   house-set-to-meet-with-senior-airline-cruise-industry-officials-idUSKBN20P2FC
       ♼                 (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                         29
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 32 of 56 Page ID #:471



                     1   the Coral Princess itself, of the systemwide risk posed to the DEFENDANTS’ cruise
                     2   ships by the rapidly spreading Coronavirus.
                     3            81.   DEFENDANTS, and/or each of them, failed to subject any of the over
                     4   1,500 passengers or 878 crew members to any additional or enhanced medical or
                     5   health screening procedures, including a COVID-19 test prior to sending them on a
                     6   cruise where they would interact with one another in close quarters for over two
                     7   weeks. DEFENDANTS, and/or each of them, conducted no additional inquiries or
                     8   screening to identify and quarantine passengers who intended to board the Coral
                     9   Princess after traveling from countries experiencing outbreak of the virus.
                    10            82.   DEFENDANTS, and/or each of them, failed to provide passengers,
                    11   including PLAINTIFFS, with masks at the time of boarding and/or failed to
                    12   implement any safety procedures for socializing on the cruise ship during travel,
                    13   including social distancing and/or staying six feet apart from other unknown travelers.
                    14            83.   In addition, DEFENDANTS, and/or each of them, failed to make any
                    15   adjustments and/or changes to how they off-board and on-board passengers to the
                    16   cruise ship, and instead relied on practices where passengers off-boarding the ship
                    17   come in close contact with passengers on-boarding the ship.
                    18            84.   DEFENDANTS, and/or each of them, proceeded as if everything was
                    19   normal and nothing had changed, and the Coral Princess departed as scheduled on
                    20   March 5, 2020.
                    21                  DEFENDANTS MAKE THE LION’S SHARE OF THEIR
                    22                  PROFITS FROM ON-BOARD PASSENGER PURCHASES –
                                        NOT TICKET SALES
                    23

                    24            85.   As of 2018, “[t]he global market comprise[d] dozens of cruise lines and
                    25   more than 250 ships. But 3 players — Carnival Corporation & PLC, Royal Caribbean
                    26   Cruises LTD, and Norweigan Cruise Line HLD — control[led] roughly 75% of the
                    27   market.”57
                    28
       ♼                 57
                              https://thehustle.co/the-economics-of-cruise-ships/ (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                            30
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 33 of 56 Page ID #:472



                     1            86.   “These companies, which preside over an empire of subsidiary cruise
                     2   lines, collectively raked in $34.2B in revenue in 2018. Cruise ships make this money
                     3   through two channels: Ticket sales and onboard purchases (e.g., alcoholic drinks,
                     4   casino gambling, spa treatments, art auctions, and shore excursions), which
                     5   passengers pay for with pre-loaded cruise cards and chip-equipped wristbands.”58
                     6            87.   “On average, tickets account for 62% of total revenue and onboard
                     7   purchases make up the remaining 38%. Though tickets represent a majority of
                     8   revenue, onboard purchases account for the lion’s share of the profit, according to
                     9   several experts.”59
                    10                  As a high fixed-cost business, a cruise ship relies on getting as many
                                        passengers as possible on the ship — even at fire-sale rates. The major
                    11
                                        cruise lines will often fill each ship to 105%-110% capacity, then
                    12                  upsell its captive consumers on additional services.
                    13

                    14                  “They have mastered the ability to get their hands into people’s
                                        pockets and to take out every last dollar,” says Ross A. Klein, a
                    15                  professor at Memorial University of Newfoundland, who has closely
                    16                  studied the cruise ship industry. “They can almost give a cabin away for
                                        free and still make a profit.”
                    17
                                        …
                    18
                                        On average, a passenger will spend $1,060 ($151/day) on a ticket and
                    19                  $650 ($92/day) on onboard purchases. After subtracting overhead costs,
                                        a ship will make out with roughly $291 in net profit per passenger, per
                    20
                                        cruise.
                    21
                                        That means that at full capacity, a single ship like Royal Caribbean’s
                    22
                                        Symphony of the Seas might make $9.8m in revenue ($1.7m of which
                    23                  is profit) during one 7-day excursion. That’s $239k in profit per day
                    24
                                        at sea. 60

                    25            88.   This creates an obvious financial incentive for DEFENDANTS, and/or
                    26   each of them, to knowingly board passengers on a cruise ship in the middle of a global
                    27   58
                            Id.
                    28   59
                            Id.
       ♼                 60
                            Id.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       31
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 34 of 56 Page ID #:473



                     1   pandemic that created a substantial likelihood that each such cruise ship was armed
                     2   with a deadly and highly contagious virus, despite having already secured the purchase
                     3   price of each passenger’s ticket. And that is what happened here.
                     4                DEFENDANTS DID NOT WARN OR ADVISE PASSENGERS OF
                     5                THE VIRUS BEING ON-BOARD THE CORAL PRINCESS
                                      UNTIL THREE WEEKS AFTER BOARDING
                     6

                     7         89.    Despite all the signs of danger, PRINCESS in consultation with and with
                     8   the full authorization of CARNIVAL embarked the South American cruise of the
                     9   Coral Princess on March 5, 2020, as scheduled.
                    10         90.    The next day, March 6, 2020, CARNIVAL announced it would modify
                    11   its typically onerous cancellation policies and offer credit for onboard purchasers who
                    12   chose to continue with scheduled cruise travel through May 31, a move designed not
                    13   to protect passengers but rather to entice passengers to continue with their travel plans
                    14   despite the pandemic and thereby satisfy DEFENDANTS’ primary objective,
                    15   preserving their revenue stream.
                    16         91.    One week after the Coral Princess set sail from Chile, on March 12,
                    17   2020, DEFENDANTS finally acknowledged the pervasive nature of their Coronavirus
                    18   problem and suspended operations.
                    19         92.    And despite the announcement of the “pause,” PRINCESS in
                    20   consultation with and with the full authorization of CARNIVAL continued operating
                    21   the Coral Princess cruise which was then underway. All that happened aboard that ill-
                    22   fated cruise resulted directly from the decision taken by CARNIVAL, PRINCESS,
                    23   and Dr. TARLING to embark on March 5 in the midst of a global pandemic. That
                    24   initial decision severely limited options for passengers and crew alike and led directly
                    25   to the injuries suffered by PLAINTIFFS and others aboard the Coral Princess.
                    26   ///
                    27   ///
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                         32
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 35 of 56 Page ID #:474



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13         93.    It appears that the first notification passengers received from
                    14   DEFENDANTS that anything had changed did not come until March 14, 2020, nine
                    15   days after departure. After that time, the Coral Princess no longer permitted
                    16   passengers to go ashore at their scheduled ports of call. PRINCESS in consultation
                    17   with and with the full authorization of CARNIVAL advised that the ship would
                    18   complete passage to the scheduled destination of Buenos Aires, Argentina, where it
                    19   was expected that those disembarking could more easily connect with their planned
                    20   onward travel. CARNIVAL, PRINCESS, and Dr. TARLING did not at this time call
                    21   for any other heightened protective measures. Apart from the changed itinerary, life
                    22   aboard the Coral Princess continued as usual.
                    23         94.    On March 17, 2020, all passengers aboard the Coral Princess were given
                    24   a temperature test. No other protective measures were imposed.
                    25         95.    On that same day, statewide and local government orders took effect in
                    26   California and touched off a wave of stay-at-home orders eventually affecting
                    27   virtually the entire United States.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                    33
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 36 of 56 Page ID #:475



                     1         96.    On March 19, 2020, the last day of the scheduled cruise, the Coral
                     2   Princess landed at Buenos Aires, and some 500 passengers, citizens of Argentina and
                     3   Switzerland, were permitted to disembark. Chaos reigned, as PRINCESS, in
                     4   consultation with CARNIVAL, and its agents issued seriatim, often conflicting
                     5   statements about flight itineraries and the ability of various groups and of individual
                     6   passengers to disembark the cruise ship. MR. MAA and MRS. MAA had purchased
                     7   their flights directly from PRINCESS, but PRINCESS nonetheless did not have
                     8   reliable, up-to-date information about flight availability. MR. MAA and MRS. MAA
                     9   were led to believe they would be able to disembark at Buenos Aires and fly home to
                    10   California as scheduled by making use of the air travel they had purchased directly
                    11   from PRINCESS. Other passengers were permitted to disembark and departed from
                    12   the cruise ship to the airport, only to be advised that their flights were cancelled and
                    13   directed to return to the cruise ship because they did not have authorization to remain
                    14   within Argentina.
                    15         97.    According to earlier statements from PRINCESS at the direction of
                    16   CARNIVAL, and/or each of them, the voyage was supposed to have ended and
                    17   passengers were supposed to be able to choose where they disembark. PRINCESS in
                    18   consultation with and with the full authorization of CARNIVAL stated on March 12:
                    19   “Current Princess voyages that are underway and scheduled to end before March 17
                    20   will carry on as planned, the company said. Voyages that extend beyond March 17
                    21   will be ended at the “most convenient location for guests,” the company added.”61
                    22   That is clearly not what happened. It does not even seem that DEFENDANTS made
                    23   any attempt between March 12th and March 17th to end the voyage for passengers,
                    24   regardless of whether the location was convenient or not. And for MR. and MRS.
                    25   MAA any location would have been more convenient than being on that cruise ship.
                    26   In fact, on March 17, MRS. MAA went to the front desk onboard to confirm that
                    27

                    28   61
                           https://www.cnbc.com/2020/03/12/carnivals-princess-cruises-to-pause-global-
       ♼                 ship-operations-for-60-days-over-coronavirus.html (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        34
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 37 of 56 Page ID #:476



                     1   DEFENDANTS had made reservations for their new return flights home, the front
                     2   desk attendant acknowledged the problem rescheduling flights and advised her they
                     3   were emailing the head office in Santa Clarita, California. On the evening of March
                     4   18, a note was left at the MAA’s door advising that their flight home was cancelled,
                     5   but that PRINCESS agents were still trying to email the Santa Clarita head office for
                     6   help on new return flights because there was no way to call the office.
                     7         98.    On March 19, 2020, it took a passenger onboard to place a direct
                     8   telephone call to PRINCESS’S office in Santa Clarita, to demand answers on their
                     9   return flights. PRINCESS personnel who answered the phone claimed to be unaware
                    10   of any cancelled flights on American Airlines, and unaware of any emails from the
                    11   Coral Princess. Later on March 19, 2020, passengers aboard the Coral Princess were
                    12   informed that because the Argentine government had issued an order taking effect at
                    13   midnight that would require any cruise ships to remain in port indefinitely, the Coral
                    14   Princess would be departing immediately for its nominal home port in Fort
                    15   Lauderdale, Florida. All 1,020 passengers, including some who had been returned to
                    16   the ship following flight cancellations, departed Buenos Aires along with the 878 crew
                    17   members.
                    18         99.    Only on March 19, 2020, the date when the cruise had originally been
                    19   scheduled to conclude, did PRINCESS begin issuing status update reports for the
                    20   Coral Princess as it had previously for the Diamond Princess and Grand Princess.
                    21   Over the coming days these reports would track unsuccessful efforts to arrange for
                    22   Coral Princess passengers to disembark as the ship made its way to Montevideo,
                    23   Uruguay on March 21, toward a failed attempt to land at Rio de Janeiro, Brazil on
                    24   March 24, and Bridgetown, Barbados on March 31, on its way to Fort Lauderdale.
                    25         100. The communications by PRINCESS regarding the fate of the Coral
                    26   Princess were meant to advise passengers and the public regarding its location, but
                    27   were also carefully calibrated pretext designed to limit the scope of DEFENDANTS’
                    28   ultimate liability. During the first 19 days of what had originally been scheduled as a
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       35
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 38 of 56 Page ID #:477



                     1   14-day cruise, PRINCESS in consultation with and with the full authorization of
                     2   CARNIVAL in official updates regarding the Coral Princess did not once mention
                     3   the words “virus,” “pandemic,” or “COVID-19.”
                     4         101. On March 24, 2020, however—five full days after its first public
                     5   statement—PRINCESS issued a new update announcing that Brazil had denied Coral
                     6   Princess passengers’ authorization to disembark, and finally mentioned the global
                     7   pandemic expressly. “There remains no known risk of COVID-19 onboard,” the
                     8   PRINCESS update stated. The update did not cite any source or disclose any facts in
                     9   support of this self-serving pronouncement.
                    10         102. On March 30, 2020, now eleven days after the scheduled conclusion of
                    11   the cruise and 25 days after it began, a new PRINCESS update announced that the
                    12   Coral Princess would be arriving in Barbados the following day to take on supplies,
                    13   though no passengers would be permitted to go ashore. Once again, DEFENDANTS’
                    14   official statement confirmed “There remains no known risk of COVID-19 onboard.”
                    15   DEFENDANTS knew or had reason to know this statement was materially misleading
                    16   and intentionally omitted all reference to a very real known risk. By the time
                    17   PRINCESS issued the March 30 update, several passengers had begun reporting
                    18   feeling ill, and had begun testing passengers for the Coronavirus. Because the Coral
                    19   Princess did not have means on the cruise ship to determine test results,
                    20   DEFENDANTS as of that time had no legitimate basis for stating that no known risk
                    21   existed.
                    22         103. Undeniable facts finally eclipsed DEFENDANTS’ misrepresentations
                    23   the following day, March 31, 2020, when a subsequent PRINCESS update reported
                    24   “The medical center onboard Coral Princess has reported a higher-than-normal
                    25   number of people presenting influenza-like symptoms.” The carefully crafted message
                    26   omitted the most salient fact, that DEFENDANTS as of that time had no capability to
                    27   assess the presence of Coronavirus and were therefore flying blind. The statement then
                    28   noted that many passengers “have tested positive for regular influenza, however given
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      36
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 39 of 56 Page ID #:478



                     1   the concern surrounding COVID-19 (coronavirus), and out of an abundance of
                     2   caution, guests have been asked to self-isolate in their staterooms and all meals will
                     3   now be delivered by room service. Crew will remain in their staterooms when not
                     4   working.” This public statement was the first notification PLAINTIFFS and the other
                     5   Coral Princess passengers had received about a viral outbreak on board the cruise
                     6   ship, and until that time CARNIVAL, PRINCESS, and Dr. TARLING had still
                     7   declined to impose any heightened protective measures. Up until that announcement,
                     8   the passengers had still enjoyed free run of the ship.
                     9         104. Meanwhile, unbeknownst, and undisclosed to the passengers, the
                    10   medical staff aboard the Coral Princess had transmitted test samples for 13 patients
                    11   exhibiting potential COVID-19 symptoms to onshore authorities in Barbados.
                    12         105. By April 1, 2020, MR. & MRS. MAA had been captive onboard for
                    13   almost two weeks since their 14-day cruise was scheduled to end on March 19. MR.
                    14   & MRS. MAA and all passengers aboard the Coral Princess had been kept completely
                    15   in the dark by DEFENDANTS about the circumstances of their quarantine or when
                    16   they would be returning home. After March 19, for most of that time onboard the
                    17   Coral Princess, restaurants remained open, activities continued as usual, and
                    18   passengers were allowed to congregate and socialize in crowds without any
                    19   restrictions or safeguards. There was no mention of the Coronavirus. But by April 1,
                    20   a dream vacation had become a nightmare for MR. & MRS. MAA, as they were both
                    21   sick. As detailed below, on April 1, 2020, MR. MAA tested positive for COVID-19.
                    22         106. On April 2, 2020, PRINCESS in another self-serving update announced
                    23   publicly that it had sent these test samples “in response to a reported small cluster of
                    24   cases of respiratory illness and in an abundance of caution.” Whether “abundant” or
                    25   not, the caution applied by DEFENDANTS had come too late, as fully 12 of the 13
                    26   individuals identified as symptomatic—7 passengers and 5 crew—had in fact tested
                    27   positive for COVID-19.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        37
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 40 of 56 Page ID #:479



                     1         107. By April 3, 2020, two passengers had died on board from complications
                     2   due to COVID-19. These deaths were not disclosed in DEFENDANTS’ official
                     3   updates.
                     4         108. Meanwhile, Coast Guard officials denied permission for the Coral
                     5   Princess to land at Fort Lauderdale due to “an unacceptable risk of medical emergency
                     6   due to the inherent and high probability of transmission of COVID-19 aboard.”
                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17         109. Passengers were finally allowed to land on April 4, 2020, at PortMiami
                    18   in Miami, Florida. Another chaotic situation developed. Several passengers requiring
                    19   immediate medical attention were transported to local hospitals via ambulance. Full
                    20   disembarkation did not begin until two days later, April 6, 2020.
                    21   ///
                    22   ///
                    23

                    24

                    25

                    26

                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                     38
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 41 of 56 Page ID #:480



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12                DEFENDANTS UNLOAD PASSENGERS TO DIE ONLAND
                    13         110. MRS. MAA and her husband had long planned for their South American
                    14   cruise and had saved up for it for several years. They booked their tickets over a year
                    15   in advance, in December 2018, and shortly thereafter added a pre-cruise tour to Machu
                    16   Picchu in Peru, also booked through PRINCESS. Visiting Machu Picchu had been one
                    17   of MR. MAA’s “bucket-list” travel destinations. MR. MAA and MRS. MAA traveled
                    18   to South America with three other couples who were lifelong family friends.
                    19         111. MRS. MAA originally booked travel aboard the Coral Princess cruise
                    20   for her and her husband online though Costco Travel on December 31, 2018. MRS.
                    21   MAA then cancelled the cruise-only reservation and rebooked her and her husband on
                    22   the 20-day Land Tour and Cruise including travel within Peru and Chile, again through
                    23   Costco Travel, on January 3, 2019. MRS. MAA asked for and obtained a price
                    24   adjustment on February 14, 2019. MRS. MAA finally added an air travel booking,
                    25   once more through Costco Travel, using the Princess EZAir offered by PRINCESS,
                    26   to secure a connecting flight from San Francisco to the tour departure point at Lima,
                    27   Peru. Fees charged by DEFENDANTS to MRS. MAA and MR. MAA included
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       39
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 42 of 56 Page ID #:481



                     1   $12,048 for the cruise and touring package, $1,880 in airfare, and $700 in taxes and
                     2   fees, for a total of $14,628.
                     3         112. Per the PRINCESS Booking Confirmation, from the time of booking
                     4   PLAINTIFFS were immediately subject to an aggressive regime of cancellation
                     5   penalties under which they would forfeit 20% of the purchase price starting 89 days
                     6   before the departure date, or December 7, 2019; 50% of the purchase price starting 56
                     7   days before the departure date, or January 9, 2020; 75% as of February 6, 2020, four
                     8   weeks before departure; and 100% as of February 20, 2020, two weeks from departure.
                     9   Reports of virus outbreaks aboard DEFENDANTS’ cruise ships including the
                    10   Diamond Princess and Grand Princess intensified throughout this period, even as
                    11   their severity was downplayed by DEFENDANTS, such that any passenger seeking
                    12   to cancel would be subject to greater and greater penalties as the situation worsened.
                    13   DEFENDANTS finally announced that it would provide some relief from this regime
                    14   of onerous penalties, but only on March 6, 2020—the day after the Coral Princess
                    15   departed from San Antonio, Chile.
                    16         113. On March 29, 2020, ten days after the scheduled conclusion of the Coral
                    17   Princess South American cruise, as the cruise ship remained at sea en route from
                    18   Buenos Aires to Fort Lauderdale, MR. MAA began feeling unwell, but seemed to
                    19   improve after skipping dinner to take bed rest. The following day, March 30, 2020, he
                    20   felt unwell again, developed a fever, and again slept in his cabin instead of eating
                    21   dinner.
                    22         114. On March 31, 2020, PRINCESS issued its official Coral Princess update
                    23   announcing an influenza outbreak on board. Communications issued aboard the ship
                    24   advised passengers exhibiting symptoms to call an extension to report to the medical
                    25   center. On that basis MRS. MAA called the extension. A doctor soon arrived at
                    26   PLAINTIFFS’ cabin, took nose and throat swabs for MR. MAA, which the doctor
                    27   advised MRS. MAA was to test for the flu, and then advised that MR. MAA should
                    28   report to the medical center to give X-rays because he heard something in his lungs.
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      40
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 43 of 56 Page ID #:482



                     1   The doctor left MR. MAA with flu medications, Tamiflu, Tylenol, pills for diarrhea
                     2   and antibiotics. The doctor advised that MR. MAA tested negative for the flu.
                     3         115. On April 1, 2020, with MR. MAA’s symptoms now apparent,
                     4   PLAINTIFFS reported to the medical center. Medical staff did not administer X-rays
                     5   and advised there was no need to do so despite MRS. MAA’s reminder that the doctor
                     6   who had visited their room told MR. MAA to get a chest X-ray. Doctors present
                     7   advised MR. MAA and six other passengers present of the tests that had been sent to
                     8   Barbados and that each had tested positive for the Coronavirus. MR. MAA tested
                     9   positive for COVID-19. MRS. MAA also began feeling ill, and had 100-101 degree
                    10   fever, chills, coughing and headache. All she could do was take Tamiflu and Tylenol,
                    11   while she took care of MR. MAA.
                    12         116. On April 2 and 3, 2020, despite having contracted COVID-19, MR.
                    13   MAA was left in his room with MRS. MAA who was also sick. PLAINTIFFS’
                    14   daughter Nancy Chien reached out to the media and members of Congress to plead
                    15   for help for MR. MAA.
                    16         117. On April 4, 2020, after the denial of permission to land at Fort
                    17   Lauderdale, the Coral Princess arrived in Miami. Five passengers were taken off the
                    18   ship immediately. Two of the five were sent to a local hospital in Miami and the three
                    19   others were airlifted to Tampa. Despite also having COVID-19 for at least three days,
                    20   MR. MAA was not taken to a hospital.
                    21         118. On April 4, 2020, by 10:30 a.m. medical staff aboard the Coral Princess
                    22   took MR. MAA to the medical department and put him on oxygen. An hour later
                    23   medical staff told MRS. MAA that he was doing well.
                    24         119. MRS. MAA was also exhibiting symptoms of COVID-19 including
                    25   fever, chills, and coughing, and the medical staff concluded she had been infected as
                    26   well. The doctor helped MRS. MAA move to a cabin in another section of the ship
                    27   designated to isolate symptomatic passengers because they did not consider her ill
                    28   enough to be moved to the medical department.
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      41
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 44 of 56 Page ID #:483



                     1         120. As of 2:00 p.m. that same day, medical staff were hand pumping oxygen
                     2   for MR. MAA because the mechanical ventilator on board the ship was not strong
                     3   enough and advised MRS. MAA that he needed to be intubated. By then, the doctors
                     4   told MRS. MAA that they had been working on him for four hours. Doctors told her
                     5   that they called for an ambulance to take MR. MAA to an onshore hospital with a
                     6   stronger ventilator and that his vitals were strong enough for transport. As for calling
                     7   an ambulance for MR. MAA, nothing could be further from the truth.
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21         121. As of 5:30 p.m. an ambulance still had not arrived for MR. MAA.
                    22   Doctors told MRS. MAA that Miami was in lockdown and no ambulances were
                    23   allowed on the streets and MRS. MAA frantically called her daughters for help. By
                    24   7:00 p.m. no ambulance had arrived, and PLAINTIFFS’ daughter Julie Maa called a
                    25   care line maintained by DEFENDANTS CARNIVAL and PRINCESS and/or their
                    26   agents, representatives, and employees, and reached a PRINCESS representative in
                    27   Chicago, who in turn connected the call to a local PRINCESS customer service
                    28   representative in Florida named Suzanne. The Florida PRINCESS representative,
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        42
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 45 of 56 Page ID #:484



                     1   unaware that Ms. Maa was on the line, disclosed to the PRINCESS representative in
                     2   Chicago that she knew of MR. MAA and understood his prognosis, stating “we’re not
                     3   sending an ambulance because he [MR. MAA] won’t make it,” and confirmed that
                     4   no ambulance had been called. Ms. Maa heard everything, and announced her
                     5   presence on the line, whereupon, DEFENDANTS’ Florida PRINCESS representative
                     6   hung up, and DEFENDANTS’ Chicago PRINCESS representative hung up shortly
                     7   thereafter.   Shocked and upset, Ms. Maa told her sister and MRS. MAA that
                     8   DEFENDANTS’ representatives were refusing to help MR. MAA.
                     9         122. After 8:00 p.m. Ms. Maa reached MRS. MAA aboard the ship and
                    10   advised that no ambulance was coming and to call 911, but MRS. MAA could not do
                    11   so because there was no cell phone service aboard the ship. Ms. Maa therefore called
                    12   911 from New York City in yet another attempt to secure an ambulance. She was
                    13   transferred to a 911 operator in Miami-Dade County, Florida, and placed on hold for
                    14   a long time, only to be told that they do not service the port. Despite being told by the
                    15   doctor on the Coral Princess that all public and private hospital beds were full,
                    16   PLAINTIFFS’ son-in-law Jason Chien meanwhile undertook efforts to contact
                    17   hospitals in South Florida directly and found out that beds were available at the local
                    18   hospitals. The family also turned to social media and members of Congress in an effort
                    19   to draw attention to MR. MAA’s predicament.
                    20         123. Past 9:00 p.m., an onboard doctor finally informed MRS. MAA that an
                    21   ambulance would arrive “within the hour” and that MR. MAA’S vital signs were
                    22   stable and he was good for transport. In the meantime, MRS. MAA did a group video
                    23   call with their two daughters Nancy and Julie so they could see and talk to MR. MAA,
                    24   and he could hear their voices. The ambulance finally arrived at or around 10:00 p.m.
                    25   and transported MR. MAA to Larkin Community Hospital Palm Springs Campus in
                    26   Hialeah, Florida, about an hour away from the ship despite the fact there was a hospital
                    27   only five minutes away from the ship. MRS. MAA was not allowed to accompany
                    28   MR. MAA.
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                         43
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 46 of 56 Page ID #:485



                     1            124. At 11:55 p.m., MR. MAA died at Larkin Community Hospital from
                     2   COVID-19. Following cardiac arrest, the medical staff made 12 efforts to resuscitate
                     3   him, and all were unsuccessful. A doctor returned Ms. Maa’s phone call to inform her
                     4   that MR. MAA had died. She called MRS. MAA and her sister to give them the sad
                     5   news of MR. MAA’S passing.
                     6            125. On April 5, 2020, the morning after MR. MAA died, the family resumed
                     7   efforts to get MRS. MAA safely transferred off the Coral Princess and into a hospital
                     8   on shore. Ms. Maa reached out on social media for help. After hours of delay, and
                     9   after several other passengers were taken off the ship and transported to hospitals, at
                    10   shortly before 4:00 p.m., an ambulance arrived for MRS. MAA and transported her to
                    11   Jackson Memorial Hospital on the campus of the University of Miami. In the
                    12   meantime, the MAAs’ travel companions caught a charter flight home to California.
                    13            126. On April 7, 2020, MRS. MAA received confirmation that she tested
                    14   positive for COVID-19. Daughter Julie flew to Miami from New York, and stayed in
                    15   a hotel and AirBnb to lend support to MRS. MAA, but was not allowed to visit the
                    16   hospital. MRS. MAA spent more than two difficult weeks in the hospital and
                    17   remained under hospital care until April 22, 2020. Most days, she had to wash her
                    18   own underwear and was not allowed to bathe. On April 22, her transfer to a hotel was
                    19   medically cleared. The taxi driver who arrived to pick her up misunderstood the plan
                    20   and initially set out for the port, presumably intending to return her to the Coral
                    21   Princess, where she and her deceased husband had been infected. Only by using her
                    22   cell phone to call first her daughter and then a PRINCESS representative was MRS.
                    23   MAA able to convince the driver to change course and deliver MRS. MAA to the
                    24   hotel.
                    25            127. MRS. MAA finally returned home to California on April 24, 2020, nearly
                    26   two months after she and her husband had left for their dream vacation to Peru that
                    27   ended as a nightmare of a lifetime.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       44
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 47 of 56 Page ID #:486



                     1         128. As of the date of this filing, MRS. MAA is still recovering from her
                     2   COVID-19 symptoms and confined to her home in South San Francisco.
                     3         129. As a direct and proximate result of DEFENDANTS’ negligence and
                     4   gross negligence, MR. MAA has died, and MRS. MAA was infected with SARS-
                     5   CoV-2, requiring medical treatment.
                     6         130. In addition to their debilitating physical injuries, PLAINTIFFS were
                     7   traumatized by the fear of developing COVID-19. They were confined to the Coral
                     8   Princess as the virus attacked and infected passengers on board the ship, and thereafter
                     9   were confined on board at PortMiami and at other locations in Florida as they
                    10   underwent treatment and isolation in quarantine.
                    11                CARNIVAL IS NOW UNDER CONGRESSIONAL
                    12                INVESTIGATION FOR THEIR KNOWLEDGE OF
                                      INFECTIONS
                    13

                    14         131. The history of CARNIVAL’s disregard of the health and welfare of their
                    15   passengers has not gone unnoticed as Congress looks into how so many people fell ill
                    16   aboard cruise ships in the present crisis and the industry’s failure to contain the spread
                    17   in time. On May 1, 2020, the Chair of the U.S. House of Representatives’ Committee
                    18   on Transportation and Infrastructure Peter DeFazio and the Chair of the House
                    19   Subcommittee on Coast Guard and Maritime Transportation Sean Patrick Maloney
                    20   summarized this history in a records request letter to CARNIVAL formally opening
                    21   an inquiry. 62 In the words of the DeFazio-Maloney letter:
                    22                 Norovirus and other communicable diseases are not new
                                       public health threats to the cruise line industry. In 2010,
                    23                 the World Health Organization (WHO) identified
                                       norovirus and influenza outbreaks as “the major public
                    24                 health challenges for the cruise industry.” This
                                       assessment was made an entire decade before COVID-19
                    25                 emerged on the world’s stage. . . .

                    26

                    27   62
                           Letter to Mr. Arnold W. Donald, President and CEO, Carnival Corporation &
                    28   PLC, from the Committee on Transportation and Infrastructure, U.S. House of
       ♼                 Representatives, Washington, D.C. (May 1, 2020). (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                          45
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 48 of 56 Page ID #:487



                     1                Cruise ships are a fertile breeding ground for infectious
                                      diseases due to their environmental conditions and
                     2                physical structure. “Cruise ships passengers spend
                                      prolonged periods in close proximity to other passengers
                     3                and crew, facilitating the rapid spread of highly infectious
                                      agents such as influenza,” the Journal of Travel Medicine
                     4                reported in 2018.Today, the CDC warns: “Cruise ships
                                      are often settings for outbreaks of infectious diseases
                     5                because of their closed environment, contact between
                                      travelers from many countries, and crew transfers
                     6                between ships.”
                     7         132. Nevertheless, CARNIVAL, PRINCESS, and Dr. TARLING disregarded
                     8   this crucial information and continued their operations as though nothing had changed,
                     9   and despite their vaunted commitment to help aboard their ships, continued marketing
                    10   their cruises largely as before. As the DeFazio-Maloney letter noted:
                    11                 As of April 23, 2020, none of the front facing web-pages
                                       from any of Carnival’s nine affiliated cruise lines , –
                    12                 Carnival Cruise Line, Princess Cruises, Holland America
                                       Line, Seabourn, P&O Cruises (Australia), Costa Cruises,
                    13                 AIDA Cruises, P&O Cruises (UK), and Cunard –
                                       mentioned a single word about COVID-19, coronavirus,
                    14                 or the precautions these cruise lines intend to take once
                                       the CDC lifts its “No Sail Order” for cruise lines. Instead,
                    15                 these sites are advertising various images of couples
                                       dining and dancing, musicians entertaining, and lines of
                    16                 children holding hands and playing.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24
                                                                                                             63
                    25

                    26

                    27

                    28   63
                           https://www.theguardian.com/world/2020/apr/04/coral-princess-cruise-ship-
       ♼                 docks-florida-coronavirus-pandemic. (last accessed June 5, 2020).
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                      46
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 49 of 56 Page ID #:488



                     1   V.    NOTICE
                     2         133. Section 15(A)(i) of the Passage Contract purports to require that
                     3   claimants provide notice to PRINCESS and CARNIVAL of any potential claims
                     4   within six months from the date of the underlying harm before commencing
                     5   litigation. PLAINTIFF is resolute that this egregiously unfair provision is
                     6   unenforceable. Nevertheless, PLAINTIFFS have complied with this requirement by
                     7   providing written notice to DEFENDANTS’ by overnight mail on June 5, 2020.
                     8   VI. CLAIMS
                     9                                      FIRST CLAIM
                    10                        NEGLIGENCE – PERSONAL INJURIES
                    11                   (On Behalf of Mrs. Maa Against Each Defendant)
                    12         134. PLAINTIFF incorporates herein by reference all of the allegations in this
                    13   complaint.
                    14         135. As owners and operations of the Coral Princess, DEFENDANTS
                    15   CARNIVAL and PRINCESS, and/or each of them, and their agents, representatives,
                    16   employees, officers, and others, owed PLAINTIFFS a duty to use reasonable care to
                    17   prevent harm PLAINTIFFS and other invited passengers aboard the Coral Princess.
                    18         136. As owners and operations of the Coral Princess, DEFENDANTS
                    19   CARNIVAL and PRINCESS, and/or each of them, and their agents, representatives,
                    20   employees, officers, and others, participated in the boarding process, the decision to
                    21   set sail, the failure to provide personal protective equipment to PLAINTIFFS and
                    22   others on board, the failure to impose distancing requirements, and the failure to
                    23   sanitize the ship’s surfaces.
                    24         137. DEFENDANT PRINCESS in consultation with and with the full
                    25   authorization of CARNIVAL, and/or each of them, and their agents, representatives,
                    26   employees, officers, and others, failed to act as a reasonably careful reason would have
                    27   acted in the same situation.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        47
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 50 of 56 Page ID #:489



                     1         138. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them, and
                     2   their agents, representatives, employees, officers, and others, negligently, carelessly,
                     3   recklessly, and/or unlawfully boarded the Coral Princess in San Antonio, Chile on
                     4   March 5, 2020, which served as the legal cause of injuries and damages herein suffered
                     5   by PLAINTIFF TOYLING MAA.
                     6         139. As alleged in more detail above, DEFENDANTS CARNIVAL and
                     7   PRINCESS, and/or each of them, and their agents, representatives, employees,
                     8   officers, and others, failed to use reasonable care to prevent harm to others, including
                     9   PLAINTIFF TOYLING MAA, when (among other things) they failed to warn MRS.
                    10   MAA of the deadly virus aboard the ship and allowed MR. and MRS. MAA to board
                    11   without implementing any sort of protective measures.
                    12         140. MRS. MAA was harmed by DEFENDANTS CARNIVAL and
                    13   PRINCESS’ negligence when she contracted and suffered from COVID-19. Further,
                    14   MRS. NAHM         was harmed by DEFENDANTS CARNIVAL and PRINCESS’
                    15   negligence when she suffered the distress of (i) contracting a deadly and highly
                    16   contagious virus, (ii) being stuck in her room at sea with no explanation, (iii) being
                    17   separated from her husband, (iv) being denied information about her husband’s health,
                    18   (v) observing her husband fall ill without explanation or medical care, (vi) fearing for
                    19   her husband’s life and her own, and (vii) was unable to be with her husband when he
                    20   passed. The conduct DEFENDANTS CARNIVAL and PRINCESS, and/or each of
                    21   them, and their agents, representatives, employees, officers, and others, toward
                    22   PLAINTIFFS was so extreme as to go beyond all possible bounds of human decency.
                    23         141. DEFENDANTS CARNIVAL and PRINCESS’ failure to use reasonable
                    24   care to prevent harm was a substantial factor in causing PLAINTIFFS’ harm.
                    25         142. DEFENDANT PRINCESS in consultation with and with the full
                    26   authorization of CARNIVAL, and/or each of them, and their agents, representatives,
                    27   employees, officers, and others, negligently, wrongfully, unlawfully, and/or recklessly
                    28   invited and boarded MRS. MAA onto the deadly cruise ship armed with COVID-19,
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        48
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 51 of 56 Page ID #:490



                     1   without providing any notice, warning, or precautionary medical apparatuses, such as
                     2   masks, and without imposing any safety precautions, such as social distancing, and/or
                     3   imposing quarantine on prior exposed passengers and/or crew. DEFENDANT
                     4   PRINCESS in consultation with and with the full authorization of CARNIVAL,
                     5   and/or each of them, and their agents, representatives, employees, officers, and others,
                     6   negligently, wrongfully, unlawfully, and/or recklessly boarded passengers, including
                     7   MRS. MAA, without disinfecting, decontaminating, and/or sanitizing the exposed
                     8   surfaces of the cruise ship and/or administering any COVID-19 tests or screening to
                     9   any prior passengers and/or crew, leaving all new passengers, including MRS.
                    10   NAHM, completely, unknowingly, and inescapably exposed to the deadly virus.
                    11         143. DEFENDANTS, and/or each of them, ignored the “state of emergency”
                    12   declarations related to COVID-19 made by the Governors of both states as of March
                    13   4, 2020, and instead made the negligent, wrongful, unlawful, and/or reckless decision
                    14   to continue cruise ship operations without implementing any safety protocols and/or
                    15   preventative measures, despite knowledge of the catastrophic risk to human life that
                    16   COVID-19 posed and despite knowledge of the specific and acute threat the cruise
                    17   ship industry presented related to COVID-19.          The officers, directors, and/or
                    18   managing agents of DEFENDANTS, and/or each of them, knew of the specific and
                    19   acute threat the cruise ship industry presented related to COVID-19 as of March 4,
                    20   2020. The officers, directors, and/or managing agents of DEFENDANTS, and/or each
                    21   of them, also knew of the catastrophic risk COVID-19 posed to human life as of March
                    22   4, 2020. Despite the aforementioned knowledge, the officers, directors, and/or
                    23   managing agents of DEFENDANTS, and/or each of them, made the negligent,
                    24   wrongful, unlawful, and/or reckless decision to continue cruise ship operations
                    25   without implementing any safety protocols and/or preventative measures to combat
                    26   the foreseeable, specific, and/or acute and catastrophic threat posed to their
                    27   passengers, including but not limited to, (a) screening and refusing to board
                    28   passengers and crewmembers with recent contact with countries experiencing
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                        49
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 52 of 56 Page ID #:491



                     1   outbreak of COVID-19; (b) providing precautionary medical apparatuses, such as
                     2   masks, gloves and/or hand sanitizer; (c) imposing safety precautions on-board, such
                     3   as social distancing; (d) disinfecting, decontaminating, and/or sanitizing the exposed
                     4   surfaces of the cruise ship prior to boarding passengers; and/or (e) changing how they
                     5   off-board and on-board passengers to the ship, instead of using practices where
                     6   passengers off-boarding the ship come in close contact with passengers on-boarding
                     7   the ship.
                     8         144. As a direct and legal result of the aforementioned wrongful conduct of
                     9   DEFENDANTS, and/or each of them, PLAINTIFFS both got COVID-19 on the Coral
                    10   Princess and MR. MAA eventually died from the virus.
                    11         145. PRINCESS, as authorized by CARNIVAL, also sold PLAINTIFFS the
                    12   air travel that conveyed them to the cruise departure point from San Francisco.
                    13         146. CARNIVAL and PRINCESS, and/or each of them, participate in the
                    14   marketplace as common carriers. Tickets for its cruises are marketed to the general
                    15   public. In addition to a vacation, as part of the contractual relationship reached
                    16   between DEFENDANTS and their customers, passengers aboard DEFENDANTS’
                    17   cruise ships may reasonably expect and do expect safe passage on ocean-worthy
                    18   vessels free from any known or knowable dangers or perils.
                    19         147. Common carriers must carry passengers safely. Common carriers must
                    20   use the highest care and the vigilance of a very cautious person. They must do all that
                    21   human care, vigilance, and foresight reasonably can do under the circumstances to
                    22   avoid harm to passengers. While a common carrier does not guarantee the safety of
                    23   its passengers, it must use reasonable skill to provide everything necessary for safe
                    24   transportation, in view of the transportation used and the practical operation of the
                    25   business. DEFENDANTS, and/or each of them, failed to do so here.
                    26         148. As a further direct and legal result of the wrongful conduct of
                    27   DEFENDANTS, and/or each of them, hereinabove alleged, PLAINTIFF MRS. MAA
                    28   was injured in her health, strength, and activity, sustained injuries to her body and
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       50
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 53 of 56 Page ID #:492



                     1   mind, all of which have caused PLAINTIFF great physical, mental, emotional, and
                     2   nervous pain and suffering. PLAINTIFF is informed and believes, and upon such
                     3   information and belief alleges, that such injuries have resulted in debilitating injuries,
                     4   all to her general damage in a sum according to proof.
                     5         149. As a further direct and legal result of the wrongful conduct of
                     6   DEFENDANTS, and/or each of them, hereinabove alleged, PLAINTIFF MRS. MAA
                     7   was required to, and continues to, employ physicians and other health care providers
                     8   to examine, treat and care for her injuries, and have incurred, and will continue to
                     9   incur, medical and incidental expenses for such examination, treatment rehabilitation
                    10   and care in an amount according to proof.
                    11         150. As a further direct and legal result of the wrongful conduct of
                    12   DEFENDANTS, and/or each of them, hereinabove alleged, PLAINTIFF MRS. MAA
                    13   was gainfully employed, and/or capable of gainful employment through her education,
                    14   training, and/or experience. By further reason of DEFENDANTS’ wrongful conduct
                    15   hereinabove alleged, PLAINTIFF MRS. MAA suffered a loss of income and/or a loss
                    16   of earning capacity in an amount according to proof.
                    17         151. As a further direct and legal result of the wrongful conduct of
                    18   DEFENDANTS, and/or each of them, hereinabove alleged, PLAINTIFF MRS. MAA
                    19   contemporaneously perceived her husband, PLAINTIFF MR. MAA dying from
                    20   COVID-19, and thereby suffered extreme emotional distress, including nervousness,
                    21   grief, anxiety, worry, mortification, shock, indignity, apprehension, terror or ordeal,
                    22   all in an amount according to proof.
                    23         152. As a further direct and legal result of the wrongful conduct of
                    24   DEFENDANTS, and/or each of them, hereinabove alleged, PLAINTIFF MRS. MAA
                    25   suffered and continues to suffer loss of love, society, solace, companionship, comfort,
                    26   care, assistance, protection, affection, society, and moral support, all in an amount to
                    27   be determined.
                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                          51
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 54 of 56 Page ID #:493



                     1          153. As a further direct and legal result of the wrongful conduct of
                     2   DEFENDANTS, and/or each of them, hereinabove alleged, PLAINTIFF MRS. MAA
                     3   incurred funeral and burial expenses, all in an amount to be determined.
                     4          154. In doing the wrongful acts as hereinabove alleged, DEFENDANTS,
                     5   and/or each of them, acted with oppression, fraud, and malice and/or with conscious
                     6   and/or willful disregard for the health, safety and general welfare and rights of
                     7   PLAINTIFFS. Such actions were done with malice, oppression, fraud, and/or
                     8   conscious disregard for human life and were and are despicable, shocking and
                     9   offensive and entitle PLAINTIFFS to an award of punitive damages against
                    10   DEFENDANTS in an amount to be determined at trial. DEFENDANTS’ failure to
                    11   heed the warnings of the California and Florida Governors and the CDC and to apply
                    12   the knowledge gained from the outbreaks aboard the Diamond Princess and Grand
                    13   Princess, decision to proceed with cruise ship operations, including the Coral Princess
                    14   cruise, without changing any operations to better safeguard passengers’ health and/or
                    15   safety, including but not limited to,        pre-screening passengers, disinfecting or
                    16   decontaminating the ship, providing masks and/or gloves, was an extreme departure
                    17   from what a reasonable cruise ship owner and operator would do and reflects
                    18   callousness and an extreme, willful, and outrageous disregard for the health and safety
                    19   of its passengers. Especially considering the DEFENDANTS knowledge of the
                    20   specific, acute, and/or foreseeable threat that cruise ships, and their ships in particular,
                    21   posed related to COVID-19 and catastrophic risk to human life that COVID-19 posed.
                    22   In all of these decisions, DEFENDANTS were driven by profit, and chose not to
                    23   expend resources for the safety and health of passengers, but rather keep them ignorant
                    24   and in the dark so they would proceed to enjoy their vacation as planned and spend
                    25   money on onboard purchases, where DEFEDANTS, and/or each of them, make their
                    26   largest profits.
                    27

                    28
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                            52
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 55 of 56 Page ID #:494



                     1                                    SECOND CLAIM
                     2                        NEGLIGENCE – WRONGFUL DEATH
                     3                   UNDER THE DEATH ON THE HIGH SEAS ACT
                     4             (On Behalf of the Estate of Wilson Maa Against Each Defendant)
                     5         155. PLAINTIFF hereby re-alleges and incorporates herein by reference each
                     6   and every allegation contained in the previous paragraphs as though fully set forth
                     7   herein.
                     8         156. This action arises under 46 U.S.C. 30301 et seq., otherwise known as the
                     9   Death on the High Seas Act.
                    10         157. MRS. MAA is the surviving spouse of MR. MAA, and is the court-
                    11   appointed personal representative of the Estate of Wilson Maa. 64
                    12         158. MRS. MAA, as the personal representative of MR. MAA’S Estate, seeks
                    13   damages related to the costs associated with her husband’s death (including but not
                    14   limited to funeral and burial expenses, counseling expenses, loss of financial support,
                    15   and the value of household services), and for all damages recoverable under the law.
                    16         159. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them,
                    17   negligently, carelessly, recklessly, and/or unlawfully acted and/or failed to act as
                    18   hereinabove set forth, so as to cause the death of MR. MAA.
                    19         160. DEFENDANTS CARNIVAL and PRINCESS, and/or each of them,
                    20   owned, operated, managed, maintained, manned, provisioned, equipped, controlled,
                    21   supervised, operated and navigated the Coral Princess with reckless and callous
                    22   disregard for MR. MAA’S safety.
                    23

                    24

                    25

                    26   64
                           Issuance of the court order appointing Mrs. MAA the personal representative is
                         pending. See 46 U.S.C. § 30302; Helman v. Alcoa Global Fasterners, Inc., 843
                    27
                         F.Supp.2d 1038 (C.D. Cal. 2011). MRS. MAA is the sole beneficiary of MR.
                    28   MAA’S trust and successor-in-interest pursuant to Cal. Civ. Proc. Code § 377, et
       ♼                 seq.
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                       53
 MCCARTHY, LLP
           Case 2:20-cv-06341-DSF-SK Document 44 Filed 10/20/20 Page 56 of 56 Page ID #:495



                     1            161. As a direct and legal result of the wrongful conduct of DEFENDANTS,
                     2   and/or each of them, MR. MAA contracted and died from COVID-19 alone, without
                     3   his wife and family.
                     4            162. As a direct and legal result of the wrongful conduct of DEFENDANTS,
                     5   and/or each of them, MRS. MAA as the personal representative of the Estate of MR.
                     6   MAA incurred expenses and pecuniary damages continue to accrue.
                     7   VII.          PRAYER FOR RELIEF AND DEMAND FOR JURY
                     8      WHEREFORE, PLAINTIFFS, on behalf of themselves and all persons similarly
                     9   situated, respectfully prays that this Court grant the following relief:
                    10            1.      For compensatory and general damages in an amount according to proof;
                    11            2.      For past and future medical, incidental, and service expenses according to
                    12   proof;
                    13            3.      For pre- and post-judgment interest on all damages as allowed by the law;
                    14            4.      For costs of suit incurred herein;
                    15            5.      For attorney fees under existing law;
                    16            6.      For an award of punitive damages; and
                    17            7.      For such other and further relief as the Court may deem just and proper.
                    18                                   JURY DEMAND
                    19
                                  PLAINTIFF further demands trial by jury on all issues.

                    20   Dated: October 20, 2020              COTCHETT, PITRE & McCARTHY, LLP
                    21
                                                                    By: /s/ Nanci E. Nishimura
                    22                                                  NANCI E. NISHIMURA
                    23
                                                                        KELLY W. WEIL
                                                                        JAMES G. DALLAL
                    24                                                 Attorneys for Plaintiffs
                    25   Dated: October 20, 2020              ANDERLINI & McSWEENEY LLP
                    26
                                                                     By: /s/ P. Terry Anderlini
                    27                                                   P. TERRY ANDERLINI
                    28                                                  Attorneys for Plaintiffs
       ♼
 LAW OFFICES
COTCHETT, PITRE &        FIRST AMENDED COMPLAINT; 2:20-CV-06341-DSF-SK                                               54
 MCCARTHY, LLP
